Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 1 of 59 PageID #: 621




                               EXHIBIT A
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 2 of 59 PageID #: 622




          LOS ANGELES                        SAN FRANCISCO                       MINNEAPOLIS
      15165 Ventura Boulevard               350 Sansome Street                 800 LaSalle Avenue
             Suite 400                           Suite 680                         Suite 2150
      Sherman Oaks, CA 91403              San Francisco, CA 94104             Minneapolis, MN 55402
        Tel (818) 788-8300                  Tel (415) 433-9000                 Tel (612) 389-0600
        Fax (818) 788-8104                  Fax (415) 433-9008                 Fax (612) 389-0610

                                           WWW.PSWLAW.COM


          Pearson, Simon & Warshaw, LLP (“PSW”) is an AV-rated civil litigation firm with offices
 in Los Angeles, San Francisco and Minneapolis. The firm specializes in complex litigation,
 including state coordination cases and federal multi-district litigation. Its attorneys have extensive
 experience in antitrust, securities, consumer protection, and unlawful employment practices. The
 firm handles national and multi-national class actions that present cutting-edge issues in both
 substantive and procedural areas. PSW attorneys understand how to litigate difficult and large
 cases in an efficient and cost-effective manner, and they have used these skills to obtain
 outstanding results for their clients, both through trial and negotiated settlement. They are
 recognized in their field for excellence and integrity, and are committed to seeking justice for their
 clients.

                                            CASE PROFILES

        PSW attorneys currently hold, or have held, a leadership role in the following
 representative cases:

 •          In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust
            Litigation, Northern District of California, MDL No. 2451. PSW attorneys currently serve
            as co-lead counsel in this multidistrict litigation that alleges the NCAA and its member
            conferences violate the antitrust laws by restricting the value of grant-in-aid athletic
            scholarships and other benefits that college students who are football and basketball players
            can receive. PSW settled the damages case, recently obtaining final approval of a $208
            million dollar settlement. PSW attorneys with co-counsel have completed a bench trial for
            the injunctive portion of the case. A verdict for Plaintiffs was awarded, and the case is now
            on appeal.

 •          In re Credit Default Swaps Antitrust Litigation, Southern District of New York, MDL No.
            2476. PSW attorneys served as co-lead counsel and represented the Los Angeles County
            Employees Retirement Association (“LACERA”) in a class action on behalf of all
            purchasers and sellers of Credit Default Swaps (“CDS”) against twelve of the world’s
            largest banks. The lawsuit alleged that the banks, along with other defendants who
            controlled the market infrastructure for CDS trading, conspired for years to restrain the
            efficient trading of CDS, thereby inflating the cost to trade CDS. The alleged antitrust
            conspiracy resulted in billions of dollars in economic harm to institutional investors such

     954004.1
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 3 of 59 PageID #: 623

 PEARSON, SIMON & WARSHAW, LLP



            as pension funds, mutual funds, and insurance companies who used CDS to hedge credit
            risks on their fixed income portfolios. After nearly three years of litigation and many
            months of intensive settlement negotiations, PSW helped reach a settlement with the
            defendants totaling $1.86 billion plus injunctive relief. On April 15, 2016, the Honorable
            Denise L. Cote granted final approval to the settlement, which is one of the largest civil
            antitrust settlements in history.

 •          In re TFT-LCD (Flat Panel) Antitrust Litigation, Northern District of California, MDL No.
            1827. PSW served as co-lead counsel for the direct purchaser plaintiffs in this multidistrict
            litigation arising from the price-fixing of thin film transistor liquid crystal display (“TFT-
            LCD”) panels. Worldwide, the TFT-LCD industry is a multi-billion dollar industry, and
            many believe that this was one of the largest price-fixing cases in the United States. PSW
            helped collect over $405 million in settlements before the case proceeded to trial against
            the last remaining defendant, Toshiba Corporation and its related entities. PSW partner
            Bruce L. Simon served as co-lead trial counsel, successfully marshaled numerous
            witnesses, and presented the opening argument. On July 3, 2012, PSW obtained a jury
            verdict of $87 million (before trebling) against Toshiba. PSW later settled with Toshiba
            and AU Optronics to bring the total to $473 million in settlements. In 2013, California
            Lawyer Magazine awarded Mr. Simon a California Lawyer of the Year Award for his work
            in the TFT-LCD case.

 •          In re Potash Antitrust Litigation (No. II), Northern District of Illinois, MDL No. 1996.
            PSW partner Bruce L. Simon served as co-lead counsel for the direct purchaser plaintiffs
            in this multidistrict litigation arising from the price-fixing of potash sold in the United
            States. After the plaintiffs defeated a motion to dismiss, the defendants appealed, and the
            Seventh Circuit Court of Appeals agreed to hear the case en banc. Mr. Simon presented
            oral argument to the en banc panel and achieved a unanimous 8-0 decision in his favor.
            The case resulted in $90 million in settlements for the direct purchaser plaintiffs, and the
            Court’s opinion is one of the most significant regarding the scope of international antirust
            conspiracies. See Minn-Chem, Inc. v. Agrium Inc., 683 F. 3d 845 (7th Cir. 2012).

 •          North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
            League Soccer, L.L.C., Eastern District of New York, Case No. 1:17-cv-05495-MKB-ST.
            PSW, along with co-counsel, represents the North American Soccer League in a matter
            against the United States Soccer Federation and Major League Soccer alleging antitrust
            violations. The complaint alleges that U.S. Soccer and MLS have driven NASL out of
            business and have prevented NASL from competing against MLS (the sole Division I
            league) and the United Soccer League (the sole Division II league), which is affiliated with
            MLS.

 •          In re Broiler Chicken Antitrust Litigation, Northern District of Illinois, Case No. 1:16-cv-
            08637. PSW attorneys currently serve as interim co-lead counsel on behalf of direct
            purchaser plaintiffs. The complaint alleges that the nation’s largest broiler chicken
            producers violated antitrust laws by limiting production and manipulating the price indices.

 954004.1                                             2
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 4 of 59 PageID #: 624

 PEARSON, SIMON & WARSHAW, LLP



 •          In re Pork Antitrust Litigation, District of Minnesota, Case No. 0:18-cv-01776. PSW
            attorneys currently serve as interim co-lead counsel on behalf of direct purchaser
            plaintiffs. The complaint alleges that the nation’s largest pork producers violated antitrust
            laws by limiting production and manipulating the price indices.

 •          Greg Kihn, et al. v. Bill Graham Archives, LLC, et al., Northern District of California Case
            No. 4:17-cv-05343-JSW. PSW attorneys currently serve as Class counsel in this certified
            copyright class action alleging that defendants broadcasted, continue to broadcast, or
            otherwise make available to the public, copyrighted musical works of Plaintiffs and the
            Class without proper licenses, as required under the Copyright Act.

 •          Grace v. Apple, Inc., Northern District of California, 5:17-CV-00551. PSW partner Daniel
            L. Warshaw currently serves as class counsel in this California certified class action on
            behalf of consumers who allege Apple intentionally broke its “FaceTime” video
            conferencing feature for Apple iPhone 4 or iPhone 4S users operating on iOS 6 or earlier.

 •          In re Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
            Liability Litigation, District of New Mexico, Case No. 1:16-md-02695-JB-LF. PSW
            partner Melissa S. Weiner chairs the Executive Committee and PSW partner Daniel L.
            Warshaw serves on the executive committee. This class action alleges that defendants’
            “natural” and “additive free” claims on their tobacco products were false and misleading
            to consumers.

 •          In re Keurig Green Mountain Single-Serving Coffee Antitrust Litigation, Southern District
            of New York, MDL No. 2542. In June 2014, Judge Vernon S. Broderick appointed PSW
            to serve as interim co-lead counsel on behalf of indirect purchaser plaintiffs in this
            multidistrict class action litigation. The case arises from the alleged unlawful
            monopolization of the United States market for single-serve coffee packs by Keurig Green
            Mountain, Inc. Keurig’s alleged anticompetitive conduct includes acquiring competitors,
            entering into exclusionary agreements with suppliers and distributors to prevent
            competitors from entering the market, engaging in sham patent infringement litigation, and
            redesigning the single-serve coffee pack products in the next version of its brewing system
            to lock out competitors’ products.

 •          Senne, et al. v. Office of the Commissioner of Baseball, et al., Northern District of
            California, Case No. 14-cv-0608. PSW attorneys currently serve as co-lead counsel in this
            certified class action and FLSA collective action on behalf of minor league baseball players
            who allege that Major League Baseball and its member franchises violate the FLSA and
            state wage and hour laws by failing to pay minor league baseball players minimum wage
            and overtime.

 •          In re KIND LLC “Healthy and All Natural” Litigation, Southern District of New York,
            MDL No. 2645. PSW partner Daniel L. Warshaw currently serves as interim co-lead
            counsel in this putative nationwide class action on behalf of consumers who allege that

 954004.1                                            3
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 5 of 59 PageID #: 625

 PEARSON, SIMON & WARSHAW, LLP



            they purchased KIND snack bars that were falsely advertised as “all natural,” “non-GMO,”
            and/or “healthy.”

 •          Trepte v. Bionaire, Inc., Los Angeles County Superior Court, Case No. BC540110. PSW
            attorneys served as Class Counsel in this certified class action alleging that the defendant
            sold defective space heaters. The complaint alleged that defendant breached the warranty
            and falsely advertised the safety of the heaters due to design defects that cause the heaters
            to fail – and, as a result of the failure, the heaters could spark, smoke and catch fire. Final
            approval of the class settlement was recently granted.

 •          In re Carrier IQ Consumer Privacy Litigation, Northern District of California, MDL No.
            2330. PSW attorneys served as interim co-lead counsel in this putative nationwide class
            action on behalf of consumers who alleged privacy violations arising from software
            installed on their mobile devices that was logging text messages and other sensitive
            information.

 •          Sciortino, et al. v. PepsiCo, Inc., Northern District of California, Case No. 14-cv-0478.
            PSW attorneys served as interim co-lead counsel in this putative California class action on
            behalf of consumers who alleged that PepsiCo failed to warn them that certain of its sodas
            contain excess levels of a chemical called 4-Methylimidazole in violation of Proposition
            65 and California consumer protection statutes.

 •          James v. UMG Recordings, Inc., Northern District of California, Case No. 11-cv-01613.
            PSW partner Daniel L. Warshaw served as interim co-lead counsel in this putative
            nationwide class action on behalf of recording artists and music producers who alleged that
            they had been systematically underpaid royalties by the record company UMG.

 •          In re Warner Music Group Corp. Digital Downloads Litigation, Northern District of
            California, Case No. 12-cv-00559. PSW attorneys served as interim co-lead counsel, with
            partner Bruce L. Simon serving as chairman of a five-firm executive committee, in this
            putative nationwide class action on behalf of recording artists and music producers who
            alleged that they had been systematically underpaid royalties by the record company
            Warner Music Group.

 •          In re Dynamic Random Access Memory (DRAM) Antitrust Litigation, Northern District of
            California, MDL No. 1486. PSW partner Bruce L. Simon served as co-chair of discovery
            and as a member of the trial preparation team in this multidistrict litigation arising from
            the price-fixing of DRAM, a form of computer memory. Mr. Simon was responsible for
            supervising and coordinating the review of almost a terabyte of electronic documents,
            setting and taking depositions, establishing and implementing protocols for cooperation
            between the direct and indirect plaintiffs as well as the Department of Justice, presenting
            oral arguments on discovery matters, working with defendants on evidentiary issues in
            preparation for trial, and preparation of a comprehensive pretrial statement. Shortly before



 954004.1                                             4
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 6 of 59 PageID #: 626

 PEARSON, SIMON & WARSHAW, LLP



            the scheduled trial, class counsel reached settlements with the last remaining defendants,
            bringing the total value of the class settlements to over $325 million.

 •          In re Methionine Antitrust Litigation, Northern District of California, MDL No. 1311.
            PSW partner Bruce L. Simon served as co-lead counsel in this nationwide antitrust class
            action involving a conspiracy to fix prices of, and allocate the markets for, methionine.
            Mr. Simon was personally responsible for many of the discovery aspects of the case
            including electronic document productions, coordination of document review teams, and
            depositions. Mr. Simon argued pretrial motions, prepared experts, and assisted in the
            preparation of most pleadings presented to the Court. This action resulted in over $100
            million in settlement recovery for the Class.

 •          In re Sodium Gluconate Antitrust Litigation, Northern District of California, MDL No.
            1226. PSW partner Bruce L. Simon served as class counsel in this consolidated antitrust
            class action arising from the price-fixing of sodium gluconate. Mr. Simon was selected by
            Judge Claudia Wilken to serve as lead counsel amongst many other candidates for that
            position, and successfully led the case to class certification and settlement.

 •          In re Citric Acid Antitrust Litigation, Northern District of California, MDL No. 1092. PSW
            partner Bruce L. Simon served as class counsel in antitrust class actions against Archer-
            Daniels Midland Co. and others for their conspiracy to fix the prices of citric acid, a food
            additive product. Mr. Simon was one of the principal attorneys involved in discovery in
            this matter. This proceeding resulted in over $80 million settlements for the direct
            purchasers.

 •          Olson v. Volkswagen of America, Inc., Central District of California, Case No. CV07-
            05334. PSW attorneys brought this class action lawsuit against Volkswagen alleging that
            the service manual incorrectly stated the inspection and replacement intervals for timing
            belts on Audi and Volkswagen branded vehicles equipped with a 1.8 liter turbo-charged
            engine. This case resulted in a nationwide class settlement.

 •          Swain et al. v. Eel River Sawmills, Inc. et al., California Superior Court, DR-01-0216.
            Bruce L. Simon served as lead trial counsel for a class of former employees of a timber
            company whose retirement plan was lost through management’s investment of plan assets
            in an Employee Stock Ownership Plan. Mr. Simon negotiated a substantial settlement on
            the eve of trial resulting in a recovery of approximately 40% to 50% of plaintiffs’ damages
            after attorneys’ fees and costs.

 •          In re Homestore Litigation, Central District of California, Master File No. 01-11115. PSW
            attorneys served as liaison counsel and class counsel for plaintiff CalSTRS in this securities
            class action. The case resulted in over $100 million in settlements to the Class.




 954004.1                                             5
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 7 of 59 PageID #: 627

 PEARSON, SIMON & WARSHAW, LLP



 •          In re MP3.Com, Inc., Securities Litigation, Southern District of California, Master File No.
            00-CV-1873. PSW attorneys served as defense counsel in this class action involving
            alleged securities violations under Rule 10b-5.

 •          In re Automotive Refinishing Paint Cases, Alameda County Superior Court, Judicial
            Council Coordination Proceeding No. 4199. PSW attorneys served as class counsel with
            other law firms in this coordinated antitrust class action alleging a conspiracy by defendants
            to fix the price of automotive refinishing products.

 •          In re Beer Antitrust Litigation, Northern District of California, Case No. 97-20644 SW.
            PSW partner Bruce L. Simon served as primary counsel in this antitrust class action
            brought on behalf of independent micro-breweries against Anheuser-Busch, Inc., for its
            attempt to monopolize the beer industry in the United States by denying access to
            distribution channels.

 •          In re Commercial Tissue Products Public Entity Indirect Purchaser Antitrust Litigation,
            San Francisco Superior Court, Judicial Counsel Coordination Proceeding No. 4027. PSW
            partner Bruce L. Simon served as co-lead counsel for the public entity purchaser class in
            this antitrust action arising from the price-fixing of commercial sanitary paper products.

 •          Hart v. Central Sprinkler Corporation, Los Angeles County Superior Court, Case No.
            BC176727. PSW attorneys served as class counsel in this consumer class action arising
            from the sale of nine million defective fire sprinkler heads. This case resulted in a
            nationwide class settlement valued at approximately $37.5 million.

 •          Rueda v. Schlumberger Resources Management Services, Inc., Los Angeles County
            Superior Court, Case No. BC235471. PSW attorneys served as class counsel with other
            law firms representing customers of the Los Angeles Department of Water & Power
            (“LADWP”) who had lead-leaching water meters installed on their properties. The Court
            granted final approval of the settlement whereby defendant would pay $1.5 million to a cy
            pres fund to benefit the Class and to make grants to LADWP to assist in implementing a
            replacement program to the effected water meters.

 •          In re Louisiana-Pacific Corp. Inner-Seal OSB Trade Practices Litigation, Northern
            District of California, MDL No. 1114. PSW partner Bruce L. Simon worked on this
            nationwide product defect class action brought under the Lanham Act. The proposed class
            was certified, and a class settlement was finally approved by Chief Judge Vaughn Walker.

 •          In re iPod nano Cases, Los Angeles County Superior Court, Judicial Counsel Coordination
            Proceeding No. 4469. PSW attorneys were appointed co-lead counsel for this class action
            brought on behalf of California consumers who own defective iPod nanos. The case
            resulted in a favorable settlement.



 954004.1                                             6
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 8 of 59 PageID #: 628

 PEARSON, SIMON & WARSHAW, LLP



 •          Unity Entertainment Corp. v. MP3.Com, Central District of California, Case No. 00-11868.
            PSW attorneys served as defense counsel in this class action alleging copyright
            infringement.

 •          Vallier v. Jet Propulsion Laboratory, Central District of California, Case No. CV97-1171.
            PSW attorneys served as lead counsel in this toxic tort action involving 50 cancer victims
            and their families.

 •          Nguyen v. First USA N.A., Los Angeles County Superior Court, Case No. BC222846. PSW
            attorneys served as class counsel on behalf of approximately four million First USA credit
            card holders whose information was sold to third party vendors without their consent. This
            case ultimately settled for an extremely valuable permanent injunction plus disgorgement
            of profits to worthy charities.

 •          Morales v. Associates First Financial Capital Corporation, San Francisco Superior Court,
            Judicial Council Coordination Proceeding No. 4197. PSW attorneys served as class
            counsel in this case arising from the wrongful sale of credit insurance in connection with
            personal and real estate-secured loans. This case resulted in an extraordinary $240 million
            recovery for the Class.

 •          In re AEFA Overtime Cases, Los Angeles County Superior Court, Judicial Council
            Coordination Proceeding No. 4321. PSW attorneys served as class counsel in this overtime
            class action on behalf of American Express Financial Advisors, which resulted in an
            outstanding class-wide settlement.

 •          Khan v. Denny’s Holdings, Inc., Los Angeles County Superior Court, Case No. BC177254.
            PSW attorneys settled a class action lawsuit against Denny’s for non-payment of overtime
            wages to its managers and general managers.

 •          Kosnik v. Carrows Restaurants, Inc., Los Angeles County Superior Court, Case No.
            BC219809. PSW attorneys settled a class action lawsuit against Carrows Restaurants for
            non-payment of overtime wages to its assistant managers and managers.

 •          Castillo v. Pizza Hut, Inc., Los Angeles County Superior Court, Case No. BC318765. PSW
            attorneys served as lead class counsel in this California class action brought by delivery
            drivers who claimed they were not adequately compensated for use of their personally
            owned vehicles. This case resulted in a statewide class settlement.

 •          Baker v. Charles Schwab & Co., Inc., Los Angeles County Superior Court, Case No.
            BC286131. PSW attorneys served as class counsel for investors who were charged a fee
            for transferring out assets between June 1, 2002 and May 31, 2003. This case resulted in
            a nationwide class settlement.



 954004.1                                            7
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 9 of 59 PageID #: 629

 PEARSON, SIMON & WARSHAW, LLP



 •          Eallonardo v. Metro-Goldwyn-Mayer, Inc., Los Angeles County Superior Court, Case No.
            BC286950. PSW attorneys served as class counsel on behalf a nationwide class of
            consumers who purchased DVDs manufactured by defendants. Plaintiffs alleged that
            defendants engaged in false and misleading advertising relating to the sale of its DVDs.
            This case resulted in a nationwide class settlement.

 •          Gaeta v. Centinela Feed, Inc., Los Angeles County Superior Court, Case No. BC342524.
            PSW attorneys served as defense counsel in this class action involving alleged failures to
            pay wages, overtime, employee expenses, waiting time penalties, and failure to provide
            meal and rest periods and to furnish timely and accurate wage statements.

 •          Leiber v. Consumer Empowerment Bv A/K/A Fasttrack, Central District of California, Case
            No. CV 01-09923. PSW attorneys served as defense counsel in this class action involving
            copyrighted music that was made available through a computer file sharing service without
            the publishers’ permission.

 •          Higgs v. SUSA California, Inc., Los Angeles County Superior Court Case No. BC372745.
            PSW attorneys are serving as co-lead class counsel representing California consumers who
            entered into rental agreements for the use of self-storage facilities owned by defendants.
            In this certified class action, plaintiffs allege that defendants wrongfully denied access to
            the self-storage facility and/or charged excessive pre-foreclosure fees.

 •          Fournier v. Lockheed Litigation, Los Angeles County Superior Court. PSW attorneys
            served as counsel for 1,350 residents living at or near the Skunks-Works Facility in
            Burbank. The case resolved with a substantial confidential settlement for plaintiffs.

 •          Nasseri v. CytoSport, Inc., Los Angeles County Superior Court, Case No. 439181. PSW
            attorneys served as class counsel on behalf of a nationwide class of consumers who
            purchased CytoSport’s popular protein powders, ready to drink protein beverages, and
            other “supplement” products. Plaintiffs alleged that these supplements contain excessive
            amounts of lead, cadmium and arsenic in amounts that exceed Proposition 65 and negate
            CytoSport’s health claims regarding the products. The case resulted in a nationwide class
            action settlement which provided monetary relief to the class members and required the
            reformulation of CytoSport supplement products.

 •          In re Samsung Top-Load Washing Machine Marketing, Sales Practice and Products
            Liability Litigation, Western District of Oklahoma, Case No. 5:17-ml-02792-D. Plaintiffs
            allege that the top-load washing machines contain defects that cause them to leak and
            explode. PSW Partner Melissa S. Weiner was appointed to the Plaintiffs’ Steering
            Committee in this multi-district class action.




 954004.1                                            8
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 10 of 59 PageID #: 630

  PEARSON, SIMON & WARSHAW, LLP



                                      ATTORNEY PROFILES

                                             PARTNERS

  CLIFFORD H. PEARSON

  Clifford H. Pearson is a civil litigator and business lawyer focusing on complex litigation, class
  actions, and business law. In 2013 and 2016, Mr. Pearson was named by the Daily Journal as
  one of the Top 100 lawyers in California. Additionally, Mr. Pearson was named as one of the
  Daily Journal’s 2019 Top Plaintiff Lawyers. He was instrumental in negotiating a landmark
  settlement totaling $1.86 billion in In re Credit Default Swaps Antitrust Litigation, a case
  alleging a conspiracy among the world’s largest banks to maintain opacity of the credit default
  swaps market. Mr. Pearson also negotiated $473 million in combined settlements in In re TFT-
  LCD (Flat Panel) Antitrust Litigation, an antitrust case in the Northern District of California that
  alleged a decade-long conspiracy to fix the prices of TFT-LCD panels, $209 million in In re
  NCAA Grant-in-aid Antitrust Litigation, and over $90 million in In re Potash Antitrust
  Litigation, an antitrust case in the Northern District of Illinois that alleged price fixing by
  Russian, Belarusian and North American producers of potash, a main ingredient used in
  fertilizer.

  Before creating the firm in 2006, Mr. Pearson was a partner at one of the largest firms in the San
  Fernando Valley, where he worked for 22 years. There, he represented aggrieved individuals,
  investors and employees in a wide variety of contexts, including toxic torts, consumer protection
  and wage and hour cases. Over his 35-plus year career, Mr. Pearson has successfully negotiated
  substantial settlements on behalf of consumers, small businesses and companies. In recognition
  of his outstanding work on behalf of clients, Mr. Pearson has been regularly selected by his peers
  as a Super Lawyer (representing the top 5% of practicing lawyers in Southern California). He
  has also attained Martindale-Hubbell’s highest rating (AV) for legal ability and ethical standards.

  Mr. Pearson is an active member of the American Bar Association, Los Angeles County Bar
  Association, Consumer Attorneys of California, Consumer Attorneys Association of Los
  Angeles, and Association of Business Trial Lawyers.

  Current Cases:
     • In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
     • In Re Pork Antitrust Litigation (D. Minn.)
    • Trepte v. Bionaire, Inc. (Cal. Sup. Ct.)
     • North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
        League Soccer, L.L.C. (E.D.N.Y.)

  Education:
    • Whittier Law School, Los Angeles, California – J.D. – 1981
    • University of Miami, Miami, Florida – M.B.A. – 1978


  954004.1                                         9
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 11 of 59 PageID #: 631

  PEARSON, SIMON & WARSHAW, LLP



      •      Carleton University, Ontario, Canada – B.A. – 1976

  Bar Admissions:
     • California
     • Ninth Circuit Court of Appeals
     • U.S. District Court, Central District of California
     • U.S. District Court, Eastern District of California
     • U.S. District Court, Northern District of California
     • U.S. District Court, Southern District of California

  Professional Associations and Memberships:
     • American Bar Association
     • Association of Business Trial Lawyers
     • Consumer Attorneys Association of Los Angeles
     • Consumer Attorneys of California
     • Los Angeles County Bar Association

  BRUCE L. SIMON

  Bruce L. Simon is a partner emeritus at Pearson, Simon & Warshaw, LLP and has lead the firm
  to national prominence. Mr. Simon specializes in complex cases involving antitrust, consumer
  fraud and securities. He has served as lead counsel in many business cases with national and
  global impact.

  In 2019, Mr. Simon was named as one of the Daily Journal’s Top Plaintiff Lawyers. In 2018,
  Mr. Simon was awarded “Antitrust Lawyer of the Year” by the California Lawyers Association.
  In 2013 and 2016, Mr. Simon was chosen by the Daily Journal as one of the Top 100 attorneys
  in California. In 2013, he received the California Lawyer of the Year award from California
  Lawyer Magazine and was selected as one of seven finalists for Consumer Attorney of the Year
  by Consumer Attorneys of California for his work in In re TFT-LCD (Flat Panel) Antitrust
  Litigation, MDL No. 1827 (N.D. Cal.). That year, Mr. Simon was included in the Top 100 of
  California’s “Super Lawyers” and has been named a “Super Lawyer” every year since 2003. He
  has attained Martindale-Hubbell's highest rating (AV) for legal ability and ethical standards.

  Mr. Simon was co-lead class counsel in In re TFT-LCD (Flat Panel) Antitrust Litigation, a case
  that lasted over five years and resulted in $473 million recovered for the direct purchaser
  plaintiffs. Mr. Simon served as co-lead trial counsel and was instrumental in obtaining an $87
  million jury verdict (before trebling). He presented the opening argument and marshalled
  numerous witnesses during the six-week trial.

  Also, Mr. Simon was co-lead class counsel in In re Credit Default Swaps Antitrust Litigation, a
  case alleging a conspiracy among the world’s largest banks to maintain opacity of the credit
  default swaps market as a means of maintaining supracompetitive prices of bid/ask spreads.


  954004.1                                         10
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 12 of 59 PageID #: 632

  PEARSON, SIMON & WARSHAW, LLP



  After three years of litigation and many months of intensive settlement negotiations, the parties
  in CDS reached a landmark settlement amounting to $1.86 billion. It is one of the largest civil
  antitrust settlements in history.

  Mr. Simon was also co-lead class counsel in In re Potash Antitrust Litigation (II), MDL No.
  1996 (N.D. Ill.), where he successfully argued an appeal of the district court’s order denying the
  defendants’ motions to dismiss to the United States Court of Appeals for the Seventh Circuit.
  Mr. Simon presented oral argument during an en banc hearing before the Court and achieved a
  unanimous 8-0 decision in his favor. The case resulted in $90 million in settlements for the
  direct purchaser plaintiffs, and the Court’s opinion is one of the most significant regarding the
  scope of international antirust conspiracies.

  More recently, Mr. Simon completed the trial seeking injunctive relief in the In re National
  Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust Litigation. The plaintiffs
  allege that the NCAA and its member conferences violate the antitrust laws by restricting the
  value of grant-in-aid athletic scholarships and other benefits that college football and basketball
  players can receive.

  Current Cases:
    • In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
     • In re Keurig Green Mountain Single-Serving Coffee Antitrust Litigation (S.D.N.Y.)
     • In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust
        Litigation (N.D. Cal.)
     • In Re Pork Antitrust Litigation (D. Minn.)
    • Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
     • North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
        League Soccer, L.L.C. (E.D.N.Y.)

  Reported Cases:
     • Minn-Chem, Inc. et al. v. Agrium Inc., et al., 683 F.3d 845 (7th Cir. 2012)

  Education:
    • University of California, Hastings College of the Law, San Francisco, California – J.D. –
        1980
    • University of California, Berkeley, California – A.B. – 1977

  Bar Admissions:
     • California
     • Supreme Court of the United States
     • Ninth Circuit Court of Appeals
     • Seventh Circuit Court of Appeals
     • U.S. District Court, Central District of California
     • U.S. District Court, Eastern District of California


  954004.1                                         11
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 13 of 59 PageID #: 633

  PEARSON, SIMON & WARSHAW, LLP



      •      U.S. District Court, Northern District of California
      •      U.S. District Court, Southern District of California

  Recent Publications:
     • Class Certification Procedure, Ch. V, ABA Antitrust Class Actions Handbook (3d ed.),
        (forthcoming)
     • Reverse Engineering Your Antitrust Case: Plan for Trial Even Before You File Your
        Case, Antitrust, Vol. 28, No. 2, Spring 2014
     • The Ownership/Control Exception to Illinois Brick in Hi-Tech Component Cases: A Rule
        That Recognizes the Realities of Corporate Price Fixing, ABA International Cartel
        Workshop February 2014
     • Matthew Bender Practice Guide: California Unfair Competition and Business Torts,
        LexisNexis, with Justice Conrad L. Rushing and Judge Elia Weinbach (Updated 2013)
     • The Questionable Use of Rule 11 Motions to Limit Discovery and Eliminate Allegations
        in Civil Antitrust Complaints in the United States, ABA International Cartel Workshop
        February 2012

  Professional Associations and Memberships:
     • California State Bar Antitrust and Unfair Competition Section, Advisor and Past Chair
     • ABA Global Private Litigation Committee, Co-Chair
     • ABA International Cartel Workshop, Steering Committee
     • American Association for Justice, Business Torts Section, Past Chair
     • Business Torts Section of the American Trial Lawyers Association, Past Chair
     • Hastings College of the Law, Board of Directors (2003-2015), Past Chair (2009-2011)

  DANIEL L. WARSHAW

          Daniel L. Warshaw is a civil litigator and trial lawyer who focuses on complex litigation,
  class actions, and consumer protection. Mr. Warshaw has held a lead role in numerous state and
  federal class actions, and obtained significant recoveries for class members in many cases.
  These cases have included, among other things, antitrust violations, high-technology products,
  automotive parts and false and misleading advertising. Mr. Warshaw has also represented
  employees in a variety of class actions, including wage and hour, misclassification and other
  Labor Code violations.

          Mr. Warshaw played an integral role in In re TFT-LCD (Flat Panel) Antitrust Litigation,
  where he negotiated the ESI protocol and managed a document review process that featured
  nearly 8 million documents in multiple languages and 136 reviewers. He currently serves as co-
  lead or interim co-lead counsel in a series of groundbreaking class actions involving the alleged
  underpayment of royalties to artists, producers and directors in the music and film industries.
  These cases have received significant attention in the press, and Mr. Warshaw has been profiled
  by the Daily Journal for his work in the digital download music cases. In 2019 and 2020, Mr.
  Warshaw was named as one of the Daily Journal’s Top Plaintiff Lawyers. And in 2020 he was


  954004.1                                           12
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 14 of 59 PageID #: 634

  PEARSON, SIMON & WARSHAW, LLP



  also named one of the Daily Journal’s Top Antitrust Lawyers. Additionally, Mr. Warshaw has
  been selected by his peers as a Super Lawyer (representing the top 5% of practicing lawyers in
  Southern California) every year since 2005. He has also attained Martindale-Hubbell's highest
  rating (AV) for legal ability and ethical standards.

          Mr. Warshaw has assisted in the preparation of two Rutter Group practice guides:
  Federal Civil Trials & Evidence and Civil Claims and Defenses. Mr. Warshaw is the founder
  and Chair of the Class Action Roundtable. The purpose of the Roundtable is to facilitate a high-
  level exchange of ideas and in-depth dialogue on class action litigation.

  Current Cases:

      •      Grace v. Apple, Inc. (N.D. Cal.)
      •      Greg Kihn, et al. v. Bill Graham Archives, LLC, et al. (N.D. Cal.)
      •      In re KIND LLC “Healthy and All Natural” Litigation (S.D.N.Y.)
      •      In Re Pork Antitrust Litigation (D. Minn.)
      •      In re. Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
             Liability Litigation (D. N.M.)
      •      Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
      •      Trepte v. Bionaire, Inc. (Cal. Sup. Ct.)
      •      North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
             League Soccer, L.L.C. (E.D.N.Y.)
      •      In Re Cattle Antitrust Litigation (D. Minn.)

  Education:
    • Whittier Law School, Los Angeles, California – J.D. – 1996
    • University of Southern California – B.A. – 1992

  Bar Admissions:
     • California
     • Ninth Circuit Court of Appeals
     • U.S. District Court, Central District of California
     • U.S. District Court, Eastern District of California
     • U.S. District Court, Northern District of California
     • U.S. District Court, Southern District of California

  Professional Associations and Memberships:
     • American Bar Association
     • Association of Business Trial Lawyers, Board Member
     • Consumer Attorneys Association of Los Angeles
     • Consumer Attorneys of California
     • Los Angeles County Bar Association, Complex Court Committee, Member
     • Plaintiffs’ Class Action Roundtable, Chair

  954004.1                                        13
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 15 of 59 PageID #: 635

  PEARSON, SIMON & WARSHAW, LLP



  BOBBY POUYA

           Bobby Pouya is a partner in the firm’s Los Angeles office, focusing on complex
  litigation, class actions, and consumer protection. Mr. Pouya has been an attorney with Pearson,
  Simon & Warshaw, LLP since 2007, and has extensive experience in representing clients in a
  variety of contexts. He has served as a primary member of the litigation team in multiple cases
  that resulted in class certification or a class-wide settlement, including cases that involved high-
  technology products, price fixing, consumer safety and false and misleading advertising. The
  cases that Mr. Pouya has worked on have resulted in hundreds of millions of dollars in
  judgments and settlements on behalf of effected plaintiffs and class members.

            Mr. Pouya has served as one of the attorneys representing direct purchaser plaintiffs in
  several complex antitrust cases, including In re Polyurethane Foam Antitrust Litigation (N.D.
  Ohio) and In re Fresh and Processed Potatoes Antitrust Litigation (D. Idaho). Mr. Pouya is
  currently actively involved in the prosecution of In re Broiler Chicken Antitrust Litigation (N.D.
  Ill), In re Pork Antitrust Litigation (D. Minn.), Senne, et al. v. Office of the Commissioner of
  Baseball, et al. (N.D. Cal.), as well as several prominent consumer class action lawsuits.

          Mr. Pouya’s success has earned him recognition by his peers as a Super Lawyers Rising
  Star (representing the top 2.5% of lawyers in Southern California age 40 or younger or in
  practice for 10 years or less) every year since 2008. Mr. Pouya earned his Juris Doctorate from
  Pepperdine University School of Law in 2006, where he received a certificate in dispute
  resolution from the prestigious Straus Institute for Dispute Resolution and participated on the
  interschool trial and mediation advocacy teams, the Dispute Resolution Law Journal and the
  Moot Court Board.

  Current Cases:
     • In re Broiler Chicken Antitrust Litigation (N.D. Ill)
     • In Re Pork Antitrust Litigation (D. Minn.)
    • In Re Cattle Antitrust Litigation (D. Minn)
    • Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
     • Greg Kihn, et al. v. Bill Graham Archives, LLC, et al. (N.D. Cal.)

  Education:
    • Pepperdine University School of Law, Malibu, California – J.D. – 2006
    • University of California, Santa Barbara, California – B.A., with honors – 2003

  Publications:
     • Should Offers Moot Claims?, Daily Journal, Oct. 10, 2014
     • Central District Local Rules Hinder Class Certification, Daily Journal, April 9, 2013

  Bar Admissions:
     • California


  954004.1                                         14
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 16 of 59 PageID #: 636

  PEARSON, SIMON & WARSHAW, LLP



      •      Ninth Circuit Court of Appeals
      •      U.S. District Court, Central District of California
      •      U.S. District Court, Eastern District of California
      •      U.S. District Court, Northern District of California
      •      U.S. District Court, Southern District of California

  Professional Associations and Memberships:
     • American Bar Association
     • Consumer Attorneys Association of Los Angeles
     • Consumer Attorneys of California
     • Los Angeles County Bar Association

  Professional Associations and Memberships:
     • California State Bar Antitrust and Unfair Competition Section, Advisor and Past Chair
     • ABA Global Private Litigation Committee, Co-Chair
     • ABA International Cartel Workshop, Steering Committee
     • American Association for Justice, Business Torts Section, Past Chair
     • Business Torts Section of the American Trial Lawyers Association, Past Chair
     • Hastings College of the Law, Board of Directors (2003-2015), Past Chair (2009-2011)

  MELISSA S. WEINER

          Melissa S. Weiner is a partner and civil litigator whose work is squarely focused on
  combating consumer deception. Her experience is expansive, including class actions related to
  consumer protection, product defect, intellectual property, automotive, false advertising and the
  Fair Credit Reporting Act. Ms. Weiner has taken a leadership role in numerous large class
  actions and MDLs in cases across the country.

         A contributor to her professional community, Ms. Weiner serves on the Executive Board
  for Public Justice as the Co-Vice Chair of the Development Committee, former co-chair of the
  Mass Tort and Class Action Practice Group for the Minnesota Chapter of the Federal Bar
  Association and serves on the Minnesota Bar Association Food & Drug Law Council. In
  recognition of her outstanding efforts in the legal community, each year since 2012, Ms. Weiner
  has been named a Super Lawyers Rising Star by Minnesota Law & Politics.

         Ms. Weiner has been appointed to leadership positions in the following MDLs and
  consolidated cases:

      •      In Re: Luxottica of America, Inc. Data Security Breach Litigation (S.D. Ohio)
             (Appointed Interim Executive Committee Member);
      •      Culbertson v. Deloitte Consulting LLP (S.D.N.Y.) (Appointed to Plaintiffs’ Executive
             Committee), a nationwide data breach class action



  954004.1                                           15
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 17 of 59 PageID #: 637

  PEARSON, SIMON & WARSHAW, LLP



      •      In Re: Fairlife Milk Products Marketing and Sales Practices Litigation (N.D. Ill.)
             (Appointed Interim Co-Lead Counsel);
      •      In Re: Deva Concepts Products Liability Litigation (S.D.N.Y.) (Appointed Interim Co-
             Lead Counsel);
      •      In Re Santa Fe Natural Tobacco Company Marketing & Sales Practices and Products
             Liability Litigation (D.N.M.) (chair of the Plaintiffs’ Steering Committee and member of
             the Plaintiffs’ Oversight Committee);
      •      In Re Samsung Top-Load Washing Machine Marketing, Sales Practices & Product
             Liability Litigation (W.D. Okla.), (appointed to Plaintiffs’ Executive Committee), a
             nationwide class action regarding a design defect in 2.8 million top loading washing
             machines, which resulted in a nationwide settlement;
      •      In Re Windsor Wood Clad Window Product Liability Litigation (E.D. Wis.), a nationwide
             class action regarding allegedly defective windows, which resulted in a nationwide
             settlement.
      •      In Re: Blackbaud, Inc. Customer Data Security Breach Litigation (D.S.C.), nationwide
             data breach class action, (appointed to Plaintiffs’ Steering Committee).

  Current Cases:
     • Aguilera v. NuWave, LLC (N.D. Ill.) (product defect and false advertising)
     • Anurag Gupta v. Aeries Software, Inc. (C.D. CA) (data breach)
     • Ashour v. Arizona Beverages USA LLC et al. (S.D. NY) (false advertising/mislabeling)
     • Benson et al v. Newell Brands Inc., et al. (N.D. IL) (false advertising/mislabeling)
     • Connor Burns v. Mammoth Media, Inc. (C.D. CA) (data breach)
     • Culbertson v. Deloitte Consulting LLP (S.D.N.Y.) (data breach)
     • Daniels v. Delta Air Lines, Inc. (N.D. Ga.). (COVID-19 pandemic relief)
     • In Re: Deva Concepts Products Liability Litigation (S.D.N.Y.) (false
        advertising/mislabeling)
     • In Re Fairlife Milk Products Marketing and Sales Practices Litigation (N.D. IL) (false
        advertising)
     • Ford v. [24]7.AI, Inc. (N.D. Cal.) (data breach)
     • In Re Pork Antitrust Litigation (D. Minn.)
     • In Re Samsung Top-Load Washing Machine Marketing, Sales Practices, and Products
        Liability Litigation (W.D. Okla.)
     • In Re Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
        Liability Litigation (D. N.M.) (false advertising/mislabeling)
     • Wedra v. Cree, Inc. (S.D.N.Y)

  Education:
    • William Mitchell College of Law - J.D. – 2007
    • University of Michigan – Ann Arbor - B.A. – 2004

  Bar Admissions:
     • New York

  954004.1                                          16
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 18 of 59 PageID #: 638

  PEARSON, SIMON & WARSHAW, LLP



      •      Minnesota
      •      Ninth Circuit Court of Appeals
      •      U.S. District Court, District of Minnesota
      •      U.S. District Court, Colorado
      •      U.S. District Court, Northern District of Illinois
      •      U.S. District Court, Southern District of New York
      •      U.S. District Court, Eastern District of New York

  Professional Associations and Memberships:
     • Minnesota State Bar Association
     • Federal Bar Association
     • Public Justice

  MICHAEL H. PEARSON

           Michael H. Pearson is a Partner and civil litigator in the firm’s Los Angeles office,
  focusing on complex litigation, class actions, and consumer protection. Mr. Pearson has
  extensive experience in representing clients in a variety of contexts. He has served as a member
  of the litigation team in multiple cases that resulted in class certification or a class-wide
  settlement, including cases that involved business litigation, complex financial products, high-
  technology products, consumer safety, and false and misleading advertising. Specifically, he
  was instrumental in managing the review of tens of millions of documents and drafting pleadings
  in In Re Credit Default Swaps Antitrust Litigation, which was settled for $1.86 billion, plus
  injunctive relief.

         Mr. Pearson received his Bachelor of Science degree from Tulane University in 2008,
  majoring in Finance with an Energy Specialization. He received his Juris Doctorate from Loyola
  Law School Los Angeles in 2011. Mr. Pearson is an active member in a number of legal
  organizations, including the American, Los Angeles County and San Fernando Valley Bar
  Associations, Consumer Attorneys of California, the Consumer Attorneys Association of Los
  Angeles and the Association of Business Trial Lawyers.

          Mr. Pearson’s success has earned him recognition by his peers as a Super Lawyers Rising
  Star (representing the top 2.5% of lawyers in Southern California age 40 or younger or in
  practice for 10 years or less) in 2017, 2018 and 2019.

  Current Cases:
    • City of Oakland v. The Oakland Raiders, et al. (N.D. Cal.)
     • In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
     • In Re Pork Antitrust Litigation (D. Minn.)
     • Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
     • Trepte v. Bionaire, Inc. (Cal. Sup. Ct.)



  954004.1                                          17
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 19 of 59 PageID #: 639

  PEARSON, SIMON & WARSHAW, LLP



  Education:
     • Loyola Law School Los Angeles, Los Angeles, California – J.D. – 2011
     • Tulane University, New Orleans, Louisiana – B.S., magna cum laude – 2008
  Bar Admissions:
     • California
     • Ninth Circuit Court of Appeals
     • U.S. District Court, Central District of California
     • U.S. District Court, Eastern District of California
     • U.S. District Court, Northern District of California
     • U.S. District Court, Southern District of California

  Professional Associations and Memberships:
     • American Bar Association
     • Association of Business Trial Lawyers
     • Consumer Attorneys Association of Los Angeles
     • Consumer Attorneys of California
     • Los Angeles County Bar Association
     • San Fernando Valley Bar Association

  BENJAMIN E. SHIFTAN

          Benjamin E. Shiftan is a Partner and litigator in the firm’s San Francisco office. Since
  joining the firm in 2014, Mr. Shiftan has focused on complex class action litigation, including
  antitrust, product defect, and consumer protection cases.

          Prior to joining the firm, Mr. Shiftan litigated complex bad faith insurance cases for a
  national law firm. Before that, Mr. Shiftan served as a law clerk to the Honorable Peter G.
  Sheridan, United States District Court for the District of New Jersey, and worked for a mid-sized
  firm in San Diego.

          Mr. Shiftan graduated from the University of San Diego School of Law in 2009. While
  in law school, he served as Lead Articles Editor of the San Diego International Law Journal and
  competed as a National Team Member on the Moot Court Board. Mr. Shiftan won the school's
  Paul A. McLennon, Sr. Honors Moot Court Competition. At graduation, he was one of ten
  students inducted into the Order of the Barristers. Mr. Shiftan graduated from the University of
  Virginia in 2006.

  Current Cases:
    • In re Keurig Green Mountain Single-Serve Coffee Antitrust Litigation (S.D.N.Y.)
     • In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust
        Litigation (N.D. Cal.)
     • Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)



  954004.1                                        18
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 20 of 59 PageID #: 640

  PEARSON, SIMON & WARSHAW, LLP



      •      North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
             League Soccer, L.L.C. (E.D.N.Y.)

  Education:
    • University of San Diego School of Law, San Diego, CA – J.D. – 2009
    • University of Virginia, Charlottesville, VA – B.A. – 2006

  Bar Admissions:
     • California
     • Ninth Circuit Court of Appeals
     • U.S. District Court, Central District of California
     • U.S. District Court, Eastern District of California
     • U.S. District Court, Northern District of California
     • U.S. District Court, Southern District of California

  Professional Associations and Memberships:
     • San Francisco County Bar Association

                                          TRIAL COUNSEL


  THOMAS J. NOLAN

  Thomas J. Nolan is Trial Counsel (Of Counsel) in the Sherman Oaks office of Pearson, Simon &
  Warshaw, LLP.

  Mr. Nolan is widely recognized as one of the nation’s leading trial attorneys, and has extensive
  civil and criminal trial experience representing corporations and individuals in complex litigation
  in state and federal courts.

  Mr. Nolan is a former federal prosecutor and served as Chief of Fraud and Special Prosecutions
  in the Los Angeles United States Attorney’s Office. He has been a member of the defense bar
  since 1979.

  Mr. Nolan has represented both corporate plaintiffs and defendants across a wide range of
  complex civil litigation matters including class actions; a wide variety of contract disputes,
  including a three-month jury trial against 63 insurance carriers; unfair business practices and
  consumer fraud; as well as antitrust and intellectual property issues. Mr. Nolan is also recognized
  as a leading lawyer for “first of their kind” trials. His diverse experience was cited by media
  reports on his arrival at Latham, such as this Bloomberg-BNA Law article.




  954004.1                                        19
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 21 of 59 PageID #: 641

  PEARSON, SIMON & WARSHAW, LLP



  Mr. Nolan has represented corporations and individuals in criminal DOJ prosecutions and SEC
  enforcement matters and in internal investigations involving FCPA allegations, securities fraud,
  money laundering, RICO, healthcare fraud, and insider trading violations.

  He leverages extensive trial experience including winning jury verdicts of more than $1 billion
  for his clients and defeating claims exceeding $15 billion asserted against clients.

  Notable Cases:
     • Lead trial counsel for CashCall in defeating more than $275 million in restitution and
        monetary claims sought by the CFPB.
     • Served as lead trial counsel representing UBS Real Estate Securities Inc. in a closely
        watched three-week bench trial conducted in the US District Court, Southern District of
        New York.*
     • Served as lead trial counsel representing the home mortgage division of a major bank
        against class action claims of racial discrimination in mortgage lending*
     • Defended Peter Morton in securing a unanimous jury verdict awarding zero damages in a
        case alleging fraud, breach of fiduciary duty and invasion of privacy*
     • Represented the founders of Skype Technologies S.A., with a consortium of private
        equity and venture capital firms led by Silver Lake, in the $2.8 billion acquisition of
        Skype from eBay Inc.*
     • Represented Tyco International Ltd. in a litigation in the US District Court for the
        Southern District of New York brought by holders of $2.7 billion of notes issued by
        Tyco.*
     • Served as lead trial counsel representing the consortium of underwriters of WorldCom
        Securities in securing a settlement on the eve of jury selection in one of the largest
        securities class action cases in history.*
     • Represented Litton Industries in a high-profile monopoly antitrust lawsuit against
        Honeywell, Inc. in the US District Court for the Central District of California.*

  *Represents experience from previous law firms.

  Accolades:
  Mr. Nolan has served in numerous honorary positions and received numerous accolades over his
  extensive career, including:

      •      American College of Trial Lawyers – Fellow
      •      International Academy of Trial Lawyers – Fellow
      •      Loyola Marymount University – Board of Regents
      •      Loyola University School of Law at Los Angeles – Board of Directors
      •      Loyola University School of Law at Los Angeles – Champion of Justice Award
      •      Beverly Hills Bar Association – Excellence in Advocacy Award
      •      Association of Business Trial Lawyers – frequent lecturer
      •      Federal Bar Association – frequent lecturer
      •      California Bar Association – Pro Bono Lawyer of the Year


  954004.1                                        20
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 22 of 59 PageID #: 642

  PEARSON, SIMON & WARSHAW, LLP



      •      The Am Law Litigation Daily – Litigator of the Week

  Mr. Nolan has been selected for inclusion in Chambers Global: The World’s Leading Lawyers
  for Business, and he is one of only 23 attorneys listed in the top tier of national trial attorneys by
  Chambers USA: America’s Leading Lawyers for Business, which also ranks him in its top tier for
  general commercial litigation. In addition, Mr. Nolan has been profiled for 12 different years as
  one of the Top 100 most influential lawyers in California and as one of the Top 30 Securities
  Litigators in California by the Daily Journal. He was named Best Lawyers’ 2015 Los Angeles
  Bet-the-Company Litigation Lawyer of the Year.

  Education:
    • Loyola Law School - Los Angeles, California - J.D. - 1975
    • Loyola Marymount University, Los Angeles, California - B.B.A. -1971

  Bar Admissions:
     • California
     • Supreme Court of the United States
     • Ninth Circuit Court of Appeals
     • U.S. District Court, Central District of California
     • U.S. District Court, Eastern District of California
     • U.S. District Court, Northern District of California
     • U.S. District Court, Southern District of California
     • U.S. District Court, Southern District of New York

                                            OF COUNSEL

  NEIL SWARTZBERG

           Neil Swartzberg, Of Counsel to Pearson, Simon & Warshaw, LLP, has significant
  litigation and counseling experience, with a track record of providing advice and representation
  to individuals and companies on a variety of technology, consumer and finance related matters.
  He has expertise in complex and commercial litigation, including in the intellectual property,
  consumer protection, antitrust, securities and class action context. Practicing in both federal and
  state courts, he has litigated price-fixing class actions, securities fraud suits and other consumer
  protection cases, as well as patent infringement, trade secret misappropriation and related
  intellectual property matters. Mr. Swartzberg also has experience negotiating licenses and similar
  agreements to resolve disputes in technology areas such the Internet, online banking, and
  telecommunications.

          Mr. Swartzberg was a leading attorney in the Direct Purchaser Plaintiff class action In re
  Static Random Access Memory (SRAM) Antitrust Litigation (N.D. Cal.). He was also actively
  involved in several other antitrust class actions, such as In re International Air Transportation
  Surcharge Antitrust Litigation (N.D. Cal.), Air Cargo Shipping Services Antitrust Litigation


  954004.1                                         21
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 23 of 59 PageID #: 643

  PEARSON, SIMON & WARSHAW, LLP



  (E.D.N.Y.), In re Cathode Ray Tube (CRT) Antitrust Litigation (N.D. Cal.), and In re Optical
  Disk Drive (ODD) Antitrust Litigation (N.D. Cal.). He has represented patent owners and
  companies in infringement cases for patents covering video game controllers, Internet search
  functionality, secure mobile banking transactions, and telecommunications switches.

  Current Cases:
     • In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
     • In re: Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
        Liability Litigation (D.N.M.)
     • North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
        League Soccer, L.L.C. (E.D.N.Y.)

  Education:
    • University of California, Davis, School of Law, Davis, California – J.D. – 2001
    • State University of New York, Buffalo, Buffalo, New York – M.A. – 1994
    • Duke University, Durham, North Carolina – A.B. – 1991

  Bar Admissions:
     • California
     • Ninth Circuit Court of Appeals
     • Federal Circuit Court of Appeals
     • U.S. District Court, Central District of California
     • U.S. District Court, Eastern District of California
     • U.S. District Court, Eastern District of Missouri
     • U.S. District Court, Western District of Pennsylvania

  Publications and Presentations:
     • American Bar Association, Section of Antitrust Law, 2020 Spring Conference,
         Presentation, Judge Jon S. Tigar: In re Cathode Ray Tube (CRT) Antitrust Litig.
     • American Bar Association, Section of Antitrust Law, 2019 Spring Conference,
         Presentation, Bruce Simon: Challenges & Recent Developments in Class Certification:
         From the Plaintiffs’ Perspective (with Eric Mont)
     • The Hard Cell, Mobile banking and the Federal Circuit's "divided infringement"
         decisions, Feb. 2013, Intellectual Property magazine, with Robert D. Becker.

  Professional Associations and Memberships:
     • American Bar Association

  Languages:
     • German (proficient)




  954004.1                                      22
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 24 of 59 PageID #: 644

  PEARSON, SIMON & WARSHAW, LLP



                                           ASSOCIATES

  NAVEED ABAIE

  Naveed Abaie is an associate in the firm’s Los Angeles office focusing on consumer protection,
  antitrust, and business litigation.

  He graduated from the University of San Diego, School of Law in 2017. While at the University
  of San Diego, Mr. Abaie earned his J.D. with a concentration in Business and Corporate Law.
  Mr. Abaie received his Bachelor’s degree from the University of California, Berkeley Haas
  School of Business in 2012.

  Current Cases:
     • In re Broiler Chicken Antitrust Litigation (N.D. Ill)

  Education:
    • University of San Diego, California – J.D. – 2017
    • University of California, Berkeley, California – B.A.– 2012

  Bar Admissions:
     • California

  Professional Associations and Memberships:
     • Iranian American Bar Association



  MATTHEW A. PEARSON

  Matthew A. Pearson is an associate in the firm’s Los Angeles office focusing on antitrust,
  consumer protection, copyright, and business litigation. Mr. Pearson has represented clients in a
  variety of different matters and works closely with clients, co-counsel, and opposing counsel on
  all aspects of litigation.

  In 2019, Mr. Pearson received the award for Outstanding Antitrust Litigation Achievement in
  Private Law Practice by the American Antitrust Institute for his work in the In re National
  Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust Litigation (N.D. Cal.) trial,
  which took place in September of 2018 and resulted in a verdict in Plaintiffs’ favor.
  Additionally, in 2019, Mr. Pearson was selected by his peers as a Super Lawyer (representing the
  top 5% of practicing lawyers in Southern California).

  Mr. Pearson received his Bachelor of Science degree from the University of Arizona in 2010,
  majoring in Business Management. He received his Juris Doctorate from Whittier Law School
  in 2013. Mr. Pearson is an active member in a number of legal organizations, including the
  American Bar Association, American Association for Justice, Association of Business Trial

  954004.1                                       23
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 25 of 59 PageID #: 645

  PEARSON, SIMON & WARSHAW, LLP



  Lawyers, Consumer Attorneys Association of Los Angeles, Consumer Attorneys of California,
  and the Los Angeles County Bar Association.

  Current Cases:
     • In re Pork Antitrust Litigation (D. Minn.)
    • Grace v. Apple, Inc. (N.D. Cal.)
    • In re Keurig Green Mountain Single-Serving Coffee Antitrust Litigation (S.D.N.Y.)
    • Greg Kihn, et al. v. Bill Graham Archives, LLC, et al. (N.D. Cal.)
    • In re KIND LLC “Healthy and All Natural” Litigation (S.D.N.Y.)
    • In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust
        Litigation (N.D. Cal.)
    • North American Soccer League, LLC v. United States Soccer Federation, Inc., and
        Major League Soccer, L.L.C. (E.D.N.Y.)
    • In Re Cattle Antitrust Litigation (D. Minn.)

  Education:
    • Whittier Law School, California – J.D. – 2013
    • University of Arizona: Eller College of Management – B.S.– 2010

  Bar Admissions:
     • California
     • Ninth Circuit Court of Appeals
     • U.S. District Court, Central District of California
     • U.S. District Court, Eastern District of California
     • U.S. District Court, Northern District of California
     • U.S. District Court, Southern District of California

  Professional Associations and Memberships:
     • American Bar Association
     • American Association for Justice
     • Association of Business Trial Lawyers
     • Consumer Attorneys Association of Los Angeles
     • Consumer Attorneys of California
     • Los Angeles County Bar Association


  SOPHIE ROZ SEDAGHAT

  Sophie Roz Sedaghat is an associate in the firm’s Los Angeles office focusing on antitrust and
  class action litigation.

  In 2017, Ms. Sedaghat received her B.A. from the University of California, Los Angeles, where
  she majored in Political Science. In 2020, she received her J.D. from the UCLA School of Law,

  954004.1                                       24
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 26 of 59 PageID #: 646

  PEARSON, SIMON & WARSHAW, LLP



  with a concentration in Media, Entertainment, and Technology Law & Policy. While in law
  school, Ms. Sedaghat served as a Managing Editor of the Women’s Law Journal and as a student
  liaison for the Women Lawyers Association of Los Angeles.

  Current Cases:
     • In re Pork Antitrust Litigation (D. Minn.)

  Education:
    • UCLA School of Law – J.D. – 2020
    • University of California, Los Angeles – B.A. – 2017

  Bar Admissions:
     • California

  HARRISON C. MARGOLIN

  Harrison C. Margolin is an associate in the firm’s Los Angeles office focusing on antitrust, class
  action and commercial litigation.

  He graduated from the UCLA School of Law in 2020. While at UCLA, Harrison was an
  Advanced Trial Advocacy pupil in the A. Barry Capello Trial Advocacy series and focused on
  courses in Complex Litigation. He is a law review article author on topics in tort law, complex
  litigation and emerging technology.

  Before law school, Harrison earned his B.A. in Economics at the University of California,
  Berkeley, where he graduated with Honors of Highest Distinction.

  Current Cases:
     • In re Pork Producers Antitrust Litigation

  Education:
    • University of California, Los Angeles – J.D. – 2020
    • University of California, Berkeley, California – B.A., Economics; Highest Distinction –
        2017.

  Bar Admissions:
     • California (provisional licenses)

  DANIEL K. ASIEDU

  Daniel K. Asiedu is an associate in the firm’s Minneapolis office focusing on consumer class action
  and data breach cases.




  954004.1                                        25
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 27 of 59 PageID #: 647

  PEARSON, SIMON & WARSHAW, LLP



  Mr. Asiedu graduated from Mitchell Hamline School of Law in 2017. While in law school, Mr.
  Asiedu competed in the Rosalie Wahl Moot Court competition and was a judicial extern in the
  Second Judicial District of Minnesota for the Honorable Jennifer L. Frisch, who is now of the
  Minnesota Court of Appeals. After law school, Mr. Asiedu served as a law clerk to the Honorable
  Robert J. Rupp, District Court Judge, Seventh Judicial District of Minnesota.

  Mr. Asiedu received his B.A. in Justice Studies from Rhode Island College in 2010 and a Master’s
  degree in Global Studies and International Affairs from Northeastern University in 2012.

  Education:
    • Mitchell Hamline School of Law – J.D. – 2017
    • Northeastern University – M.S. – 2012
    • Rhode Island College – B.A. – 2010

  Bar Admission:
     • Minnesota
     • U.S. District Court, District of Minnesota

  Professional Association and Membership:
      • Minnesota State Bar Association
      • Hennepin County Bar Association
      • Minnesota Black Lawyers Association




  954004.1                                      26
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 28 of 59 PageID #: 648




                                              Firm Resume
             Jonathan Tycko and Hassan Zavareei founded Tycko & Zavareei LLP in 2002 when they left a
   large national firm to form a private public interest law firm. Since then, a wide range of clients have
   trusted the firm with their most difficult problems. Those clients include individuals fighting for their
   rights, tenants’ associations battling to preserve decent and affordable housing, consumers seeking
   redress for unfair business practices, whistleblowers exposing fraud and corruption, and non-profit
   entities and businesses facing difficult litigation.
          The firm’s practice focuses on complex litigation, with a particular emphasis on consumer and
   other types of class actions, and qui tam and False Claims Act litigation. In its class action practice, the
   firm represent consumers who have been victims of corporate wrongdoing. The firm’s attorneys bring
   a unique perspective to such litigation because many of them trained at major national defense firms
   where they obtained experience representing corporate defendants in such cases. This unique
   perspective enables the firm to anticipate and successfully counter the strategies commonly employed
   by corporate counsel defending class action litigation. Tycko & Zavareei LLP’s attorneys have
   successfully obtained class certification, been appointed class counsel, and obtained approval of class
   action settlements with common funds totaling over $500 million.
          Tycko & Zavareei LLP’s sixteen attorneys graduated from some of the nation’s finest law
   schools, including Yale Law School, Harvard Law School, Columbia Law School, and the University of
   Michigan Law School. They have served in prestigious clerkships for federal and state trial and appellate
   judges and have worked for low-income clients through competitive public interest fellowships. The
   firm’s diversity makes it a leader amongst its peers, and the firm actively and successfully recruits
   attorneys who are women, people of color, and LGBTQ. To support its mission of litigating in the
   public interest, Tycko & Zavareei LLP’s offers a unique public interest fellowship for recent law
   graduates. Tycko & Zavareei LLP’s attorneys practice in state and federal courts across the nation.




    Tycko & Zavareei LLP       Tycko & Zavareei LLP         Tycko & Zavareei LLP
    1828 L St. NW Suite 1000   1970 Broadway Suite 1070     10880 Wilshire Blvd., Suite 1101
    Washington, DC 20036       Oakland, CA 94612            Los Angeles, CA 90024
    202.973.0900               510.254.6808                 510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 29 of 59 PageID #: 649




  Jonathan Tycko
  Partner
  202.973.0900
  jtycko@tzlegal.com


  In his 25 years of practice, Jonathan Tycko has represented a wide range
  of clients, including individuals, Fortune 500 companies, privately-held              Education
  business, and non-profit associations, in both trial and appellate courts             Columbia University Law School,
  around the country. Although he continues to handle a variety of cases,               1992
  his current practice is focused primarily on helping whistleblowers expose
  fraud and corruption through qui tam litigation under the False Claims Act            The Johns Hopkins University, 1989,
  and other similar whistleblower statutes. Mr. Tycko’s whistleblower                   with honors
  clients have brought to light hundreds of millions of dollars in fraud in
  cases involving healthcare, government contracts, customs and import                  Bar Admissions
  duties, banking and tax.
                                                                                        District of Columbia
  Prior to founding Tycko & Zavareei LLP in 2002, Mr. Tycko was with                    Maryland
  Gibson, Dunn & Crutcher LLP, one of the nation’s top law firms. He                    New York
  received his law degree in 1992 from Columbia University Law School,                  Supreme Court of the United States
  and earned a B.A. degree, with honors, in 1989 from The Johns Hopkins
  University. After graduating from law school, Mr. Tycko served for two                Memberships
  years as law clerk to Judge Alexander Harvey, II, of the United States
  District Court for the District of Maryland.                                          American Association for Justice
                                                                                        (AAJ)
  In addition to his private practice, Mr. Tycko is an active participant in
  other law-related and community activities. He currently serves on the                Public Justice
  Conference Committee of the Taxpayers Against Fraud Education Fund,                   Taxpayers Against Fraud Education
  charged with planning the premier annual conference of whistleblower                  Fund (TAFEF)
  attorneys and their counterparts at the United States Department of Justice
  and other government agencies. He has taught as an Adjunct Professor at               Awards
  the George Washington University Law School. He is a former member
  and Chairperson of the Rules of Professional Conduct Review Committee                 Stone Scholar (all three years),
  of the District of Columbia Bar, where he helped draft the ethics rules               Columbia Law School
  governing members of the bar. And Mr. Tycko is a member of the Board                  Thomas E. Dewey Prize for Best
  of Trustees of Studio Theatre, one of the D.C. area’s top non-profit                  Brief, Harlan Fiske Stone Moot Court
  theaters.                                                                             Competition, Columbia Law School
  Mr. Tycko is admitted to practice before the courts of the District of                Award of Litigation Excellence,
  Columbia, Maryland and New York, as well as before numerous federal                   CARECEN-The Central American
  courts, including the Supreme Court, the Circuit Courts for the D.C.                  Resource Center
  Circuit, Third Circuit, Fourth Circuit, Fifth Circuit, Seventh Circuit, Ninth         Super Lawyers, 2012-current
  Circuit, Eleventh Circuit and Federal Circuit, the District Courts for the
                                                                                        Member of the D.C. Bar Leadership
  District of Columbia and District of Maryland, the Southern District of
                                                                                        Academy
  New York, the Northern District of New York, the Western District of
  New York, and the Court of Federal Claims.



Tycko & Zavareei LLP            Tycko & Zavareei LLP             Tycko & Zavareei LLP
1828 L St. NW Suite 1000        1970 Broadway Suite 1070         10880 Wilshire Blvd., Suite 1101
Washington, DC 20036            Oakland, CA 94612                Los Angeles, CA 90024
202.973.0900                    510.254.6808                     510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 30 of 59 PageID #: 650




  Hassan A. Zavareei
  Partner
  202.973.0900
  hzavareei@tzlegal.com


  Mr. Zavareei has devoted the last eighteen years to recovering hundreds
  of millions of dollars on behalf of consumers and workers. He has served              Education
  in leadership roles in dozens of class action cases and has been appointed            UC Berkeley School of Law, 1995
  Class Counsel on behalf of numerous litigation and settlement classes. An             Order of the Coif
  accomplished and experienced attorney, Mr. Zavareei has litigated in state            Duke University, 1990
  and federal courts across the nation in a wide range of practice areas; tried         cum laude
  several cases to verdict; and successfully argued numerous appeals,
  including in the D.C. Circuit, the Fourth Circuit, and the Fifth Circuit.
                                                                                        Bar Admissions
  After graduating from UC Berkeley School of Law, Mr. Zavareei joined
                                                                                        California
  the Washington, D.C. office of Gibson, Dunn & Crutcher LLP. There, he
                                                                                        District of Columbia
  managed the defense of a nationwide class action brought against a major              Maryland
  insurance carrier, along with other complex civil matters. In 2002, Mr.               Supreme Court of the United States
  Zavareei founded Tycko & Zavareei LLP with his partner Jonathan Tycko.
  Mr. Zavareei has served as lead counsel or co-counsel in dozens of class              Memberships
  actions involving deceptive business practices, defective products, and/or
                                                                                        Public Justice, Board Member
  privacy. He has been appointed to leadership roles in multiple cases. As
  Lead Counsel in an MDL against a financial services company that                      American Association for Justice
  provided predatory debit cards to college students, Mr. Zavareei
  spearheaded a fifteen-million-dollar recovery for class members. He is                Awards
  currently serving as Co-Lead Counsel in consolidated proceedings against              Washington Lawyers Committee,
  Fifth Third Bank, and on the Plaintiffs’ Executive Committee in MDL                   Outstanding Achievement Award
  litigation against TD Bank. As Co-Lead Counsel in Farrell v. Bank of
  America, a case challenging Bank of America’s punitive overdraft fees, Mr.            Super Lawyer
  Zavareei secured a class settlement valued at $66.6 million in cash and debt          Lawdragon 500
  relief, together with injunctive relief forcing the bank to change a practice
  that will save millions of low-income consumers approximately $1.2 billion            Presentations & Publications
  in overdraft fees. In his Order granting final approval, Judge Lorenz of the          Witness Before the Subcommittee on
  U.S. District Court for the Southern District of California described the             the Constitution and Civil Justice,
  outcome as a “remarkable” accomplishment achieved through “tenacity                   115th Congress
  and great skill.”
                                                                                        Witness Before the Civil Rules
                                                                                        Advisory Committee, 2018, 2019
                                                                                        Editor, Duke Law School Center for
                                                                                        Judicial Studies, Guidance on New
                                                                                        Rule 23 Class Action Settlement
                                                                                        Provisions



Tycko & Zavareei LLP            Tycko & Zavareei LLP             Tycko & Zavareei LLP
1828 L St. NW Suite 1000        1970 Broadway Suite 1070         10880 Wilshire Blvd., Suite 1101
Washington, DC 20036            Oakland, CA 94612                Los Angeles, CA 90024
202.973.0900                    510.254.6808                     510.254.6808
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 31 of 59 PageID #: 651




Anna Haac
Partner
202.973.0900
ahaac@tzlegal.com




Anna C. Haac is a Partner in Tycko & Zavareei LLP’s Washington,
D.C. office. She focuses her practice on consumer protection class               Education
actions and whistleblower litigation. Her prior experience at                    University of Michigan Law School,
Covington & Burling LLP, one of the nation’s most prestigious                    2006, cum laude
defense-side law firms, gives her a unique advantage when
representing plaintiffs against large companies in complex cases. Since          University of North Carolina at
arriving at Tycko & Zavareei LLP, Ms. Haac has represented                       Chapel Hill, 2006, highest honors
consumers in a wide range of practice areas, including product liability,
false labeling, deceptive and unfair trade practices, and predatory              Bar Admissions
financial practices. Her whistleblower practice involves claims for              District of Columbia
fraud on federal and state governments across an equally broad                   Maryland
spectrum of industries, including health care fraud, customs fraud, and
government contracting fraud.                                                    Memberships
Ms. Haac has helped secure multimillion-dollar relief on behalf of the           Antitrust & Consumer Protection
classes and whistleblowers she represents. Ms. Haac also serves as the           Section of District of Columbia Bar,
D.C. Co-Chair of the National Association of Consumer Advocates                  Co-Chair
and as Co-Chair of the Antitrust and Consumer Law Section Steering               National Association of Consumer
Committee of the D.C. Bar.                                                       Advocates, District of Columbia
                                                                                 Co-Chair
Ms. Haac earned her law degree cum laude from the University of
Michigan Law School in 2006 and went on to clerk for the Honorable               Awards
Catherine C. Blake of the United States District Court for the District
of Maryland. Prior to law school, Ms. Haac graduated with a B.A. in              Super Lawyers, Rising Star, 2015
political science with highest distinction from the Honors Program at
the University of North Carolina at Chapel Hill.                                 Presentations & Publications

Ms. Haac is a member of the District of Columbia and Maryland state              Discussion Leader, “Practical Ideas
bars. She is also admitted to the United States Court of Appeals for             about Properly Framing the Issues
the Second, Third, and Fourth Circuits and the United States District            and Educating the Court and Public
Courts for the District of Columbia, District of Maryland, and the               in Filings Responding to Increasing
Eastern District of Michigan, among others.                                      Attacks on Class Action Settlements
                                                                                 and       Fees,”    Invitation-Only
                                                                                 Cambridge Forum on Plaintiffs’
                                                                                 Class Action Litigation (October
                                                                                 2020)



 Tycko & Zavareei LLP             Tycko & Zavareei LLP             Tycko & Zavareei LLP
 1828 L St. NW Suite 1000         1970 Broadway Suite 1070         10880 Wilshire Blvd., Suite 1101
 Washington, DC 20036             Oakland, CA 94612                Los Angeles, CA 90024
 202.973.0900                     510.254.6808                     510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 32 of 59 PageID #: 652




  Andrea R. Gold
  Partner
  202.973.0900
  agold@tzlegal.com



  Andrea Gold has spent her legal career advocating for consumers,
  employees, and whistleblowers. Ms. Gold has litigated numerous complex               Education
  cases, including through trial. Her extensive litigation experience benefits         University of Michigan Law School,
  the firm’s clients in both national class action cases as well as in qui tam         2004
  whistleblower litigation.
                                                                                       University of Michigan, Ross School
  She has served as trial counsel in two lengthy jury trials.                          of Business, 2001
  In her class action practice, Ms. Gold has successfully defended dispositive
  motions, navigated complex discovery, worked closely with leading                    Bar Admissions
  experts, and obtained contested class certification. Her class action cases          District of Columbia
  have involved, amongst other things, unlawful bank fees, product defects,            Illinois
  violations of the Telephone Consumer Protection Act, and deceptive                   Maryland
  advertising and sales practices.
  Ms. Gold also has significant civil rights experience. She has represented           Memberships
  individuals and groups of employees in employment litigation, obtaining              American Association for Justice
  substantial recoveries for employees who have faced discrimination,
  harassment, and other wrongful conduct. In addition, Ms. Gold has                    National Associate of Consumer
  appellate experience in both state and federal court.                                Advocates
                                                                                       National Employment Lawyers
  Prior to joining Tycko & Zavareei LLP, Ms. Gold was a Skadden fellow.                Association
  The Skadden Fellowship Foundation was created by Skadden, Arps, Slate,
  Meagher & Flom LLP, one of the nation’s top law firms, to support the                Taxpayers Against Fraud
  work of new attorneys at public interest organizations around the country.
                                                                                       Awards
  Ms. Gold earned her law degree from the University of Michigan Law
  School, where she was an associate editor of the Journal of Law Reform,              National Trial Lawyers, Top 100 Civil
  co-President of the Law Students for Reproductive Choice, and a student              Plaintiff Lawyers, 2020
  attorney at the Family Law Project clinical program. Ms. Gold graduated              Super Lawyers, Rising Star
  with high distinction from the University of Michigan Ross School of                 Skadden Fellow, Skadden Arps Slate
  Business in 2001, concentrating her studies in Finance and Marketing.                Meagher & Flom LLP, 2004-2006




Tycko & Zavareei LLP             Tycko & Zavareei LLP           Tycko & Zavareei LLP
1828 L St. NW Suite 1000         1970 Broadway Suite 1070       10880 Wilshire Blvd., Suite 1101
Washington, DC 20036             Oakland, CA 94612              Los Angeles, CA 90024
202.973.0900                     510.254.6808                   510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 33 of 59 PageID #: 653




  Annick M. Persinger
  Partner
  510.254.6808
  apersinger@tzlegal.com


  Annick M. Persinger leads Tycko & Zavareei LLP’s California office as
  California’s Managing Partner. While at Tycko & Zavareei LLP, Ms.                   Education
  Persinger has dedicated her practice to utilizing California’s prohibitions         University of California Hastings
  against unfair competition and false advertising to advocate for                    College of Law, 2010 Magna Cum
  consumers. Ms. Persinger has taken on financial institutions, companies             Laude, Order of the Coif
  that take advantage of consumers with deceptive advertising, tech                   University of California San Diego,
  companies that disregard user privacy, companies that sell defective                2007 Cum Laude
  products, and mortgage loan servicers. Ms. Persinger also represents
  whistleblowers who expose their employer’s fraudulent practices.
                                                                                      Bar Admissions
  Ms. Persinger graduated magna cum laude as a member of the Order of
  the Coif from the University of California, Hastings College of the Law in          California
  2010. While in law school, Ms. Persinger served as a member of Hastings
  Women’s Law Journal, and authored two published articles. In 2008, Ms.              Memberships
  Persinger received an award for Best Oral Argument in the first year moot           American Association for Justice
  court competition. In 2007, Ms. Persinger graduated cum laude from the
  University of California, San Diego with a B.A. in Sociology, and minors            Plaintiffs’ Food Fraud Litigation,
  in Law & Society and Psychology.                                                    2020 Steering Committee Member
  Following law school, Ms. Persinger worked as a legal research attorney             Public Justice
  for Judge John E. Munter in Complex Litigation at the San Francisco
  Superior Court.                                                                     Awards
  Ms. Persinger served as an elected board member of the Bay Area Lawyers             Super Lawyer, Rising Star 2020
  for Individual Freedom (BALIF) from 2017 to 2019, and as Co-Chair of                UC Hastings, Best Oral Argument 2008
  BALIF from 2018 to 2019. During her term on the BALIF Board of
  Directors, Ms. Persinger advocated for LGBTQI community members
  with intersectional identities, and promoted anti-racism and anti-
  genderism. Ms. Persinger now serves as a Steering Committee member for
  the Cambridge Forum on Plaintiffs’ Food Fraud Litigation.




Tycko & Zavareei LLP           Tycko & Zavareei LLP            Tycko & Zavareei LLP
1828 L St. NW Suite 1000       1970 Broadway Suite 1070        10880 Wilshire Blvd., Suite 1101
Washington, DC 20036           Oakland, CA 94612               Los Angeles, CA 90024
202.973.0900                   510.254.6808                    510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 34 of 59 PageID #: 654




  Sabita J. Soneji
  Partner
  510.254.6808
  ssoneji@tzlegal.com


  In almost 20 years of practice, Sabita J. Soneji has developed extensive
  experience in litigation and legal policy at both the federal and state level and     Education
  a passion for fighting consumer fraud. Now a Partner in Tycko & Zavareei              Georgetown University Law Center,
  LLP’s Oakland office, she focuses on consumer protection class actions and            magna cum laude
  whistleblower litigation. In addition to her success with novel Telephone
  Consumer Protection cases, False Claims Act cases involving insurance                 University of Houston, summa cum
  fraud, and deceptive and false advertising cases, Ms. Soneji serves in                laude
  leadership on multi-district litigation against Juul, for its manufacture and
  marketing to youth of an addictive nicotine product. Ms. Soneji also                  Bar Admissions
  successfully represents consumers harmed by massive data breaches and by
  corporate practices that collect and monetize user data without consent. She          District of Columbia
  serves as head of the firm’s Privacy and Data Breach Group.                           California
  Ms. Soneji began that work during her time with the United States
  Department of Justice, as Senior Counsel to the Assistant Attorney General.           Memberships
  In that role, she oversaw civil and criminal prosecution of various forms of          American Association for Justice
  financial fraud that arose in the wake of the 2008 recession. For that work,          (AAJ)
  Ms. Soneji partnered with other federal agencies, state attorneys’ general, and
  consumer advocacy groups. Beyond that affirmative work, Ms. Soneji                    Public Justice
  worked to defend various federal programs, including the Affordable Care              Taxpayers Against Fraud Education
  Act in nationwide litigation.                                                         Fund (TAFEF)
  Ms. Soneji has extensive civil litigation experience from her four years with
  international law firm, her work as an Assistant United States Attorney in the        Awards
  Northern District of California, and from serving as Deputy County Counsel
  for Santa Clara County, handling civil litigation on behalf of the County             Attorney General’s Award 2014
  including regulatory, civil rights, and employment matters. She has
  successfully argued motions and conducted trials in both state and federal            Presentations & Publications
  court and negotiated settlements in complex multi-party disputes.
                                                                                        NITA Trial Skills Faculty 2010-
  Early in her career, Ms. Soneji clerked for the Honorable Gladys Kessler on           present
  the United States District Court for the District of Columbia s, during which
  she assisted the judge in overseeing the largest civil case in American history,
  United States v. Phillip Morris, et al., a civil RICO case brought against major
  tobacco manufacturers for fraud in the marketing, sale, and design of
  cigarettes. The opinion in that case paved the way for Congress to authorize
  FDA regulation of cigarettes.
  Ms. Soneji is a graduate of the University of Houston, summa cum laude,
  with degrees in Math and Political Science, and Georgetown University Law
  Center, magna cum laude.



Tycko & Zavareei LLP             Tycko & Zavareei LLP             Tycko & Zavareei LLP
1828 L St. NW Suite 1000         1970 Broadway Suite 1070         10880 Wilshire Blvd., Suite 1101
Washington, DC 20036             Oakland, CA 94612                Los Angeles, CA 90024
202.973.0900                     510.254.6808                     510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 35 of 59 PageID #: 655




  Kristen G. Simplicio
  Partner
  202.973.0900
  ksimplicio@tzlegal.com


  Kristen G. Simplicio has devoted her career to representing victims of false
  advertising and corporate fraud. Prior to joining Tycko & Zavareei LLP’s               Education
  D.C. office in 2020, she spent ten years at a boutique class action firm in            American University, Washington
  California. While there, she successfully litigated over a dozen false                 College of Law, 2007 cum laude
  advertising cases against manufacturers of a variety of consumer products,
                                                                                         McGill University, 1999
  including olive oil, flushable wipes, beverages, and chocolate. In
  connection with this work, she helped to obtain millions of dollars in
  refunds to consumers, as well as changed practices.                                    Bar Admissions

  In addition to her product labeling work, Ms. Simplicio has represented                California
  plaintiffs in a wide variety of areas. For example, she was the lead associate         District of Columbia
  on RICO case on behalf of small business owners against 18 defendants
  in the credit card processing industry. In connection with that case, she              Memberships
  obtained a preliminary injunction halting an illegal $10 million debt
  collection scheme, and later, helped to secure refunds and changed                     National Association of Consumer
  practices for the victims. She has also represented victims of other debt              Advocates
  collectors, as well as those harmed by unlawful background and credit                  American Association for Justice
  reporting, including a pro bono matter performed in conjunction with the
  Lawyers’ Committee for Civil Rights of the San Francisco Bay Area. Ms.
  Simplicio also worked on a lawsuit against government agencies, which
  were charging unconstitutional fines and fees in connection with toll
  collection.
  Ms. Simplicio graduated cum laude from American University,
  Washington College of Law in 2007. She holds a bachelor’s degree from
  McGill University. She began her legal career at the United States
  Department of Labor, where she advised on regulations pertaining to
  group health insurance plans. Before and during law school, Ms. Simplicio
  worked for other plaintiffs’ law firms.
  Ms. Simplicio serves as the D.C. Co-Chair of the National Association of
  Consumer Advocates. She is admitted to practice in California and the
  District of Columbia.




Tycko & Zavareei LLP             Tycko & Zavareei LLP             Tycko & Zavareei LLP
1828 L St. NW Suite 1000         1970 Broadway Suite 1070         10880 Wilshire Blvd., Suite 1101
Washington, DC 20036             Oakland, CA 94612                Los Angeles, CA 90024
202.973.0900                     510.254.6808                     510.254.6808
   Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 36 of 59 PageID #: 656




   David W. Lawler
   Of Counsel
   202.973.0900
   dlawler@tzlegal.com



   Mr. Lawler joined Tycko & Zavareei LLP in January 2012. He has
   over twenty years of commercial litigation experience, including an                   Education
   expertise in eDiscovery and complex case management. At the firm                      Creighton University School of
   Mr. Lawler has represented consumers in a numerous practice areas,                    Law, 1997
   including product liability, false labeling, deceptive and unfair trade               University of California, Berkeley
   practices, and antitrust class actions litigation.                                    School of Law, 1989
   Before joining Tycko & Zavareei LLP, Mr. Lawler was an associate
   in the litigation departments at McKenna & Cuneo LLP and Swidler                      Bar Admissions
   Berlin Shereff Friedman LLP.                                                          District of Columbia

   Among Mr. Lawler’s career achievements include the co-drafting of                     Memberships
   appellate briefs which resulted in rare reversal and entry of judgment
                                                                                         American Association for Justice
   in favor of client, US Court of Appeals for the Fourth Circuit.
                                                                                         Public Justice
   Mr. Lawler is a member of the District of Columbia Bar, as well as
   numerous federal courts.



Representative Cases
In re Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724 (E.D. Penn.) (complex price-fixing action)

Morgan v. Apple, Inc., Case No. 4:17-cv-5277(N.D. Cal.) (multimillion-dollar case alleging defects in high-end Powerbeats
headphone)

In re Automotive Parts Antitrust Litigation, Master File No. 12-md-02311 (E.D. Mich.) (described by the Department of
Justice as the largest antitrust case in history, recovering over $1.2 billion for classes)




 Tycko & Zavareei LLP             Tycko & Zavareei LLP            Tycko & Zavareei LLP
 1828 L St. NW Suite 1000         1970 Broadway Suite 1070        10880 Wilshire Blvd., Suite 1101
 Washington, DC 20036             Oakland, CA 94612               Los Angeles, CA 90024
 202.973.0900                     510.254.6808                    510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 37 of 59 PageID #: 657




  Renée Brooker
  Partner
  202.417.3664
  reneebrooker@tzlegal.com


  Bringing 30 years of practice, knowledge, and expertise as a former
  prosecutor in a senior leadership position at the United States Department      Education
  of Justice, Renée Brooker is now representing whistleblowers. While at          J.D., Georgetown University Law Center
  the Department of Justice for over two decades, Ms. Brooker was
                                                                                  B.S., Temple University
  responsible for billions of dollars in recoveries under whistleblower laws.
  As an accomplished and experienced attorney, Ms. Brooker has advised
                                                                                  Bar Admissions
  and represented whistleblowers under the False Claims Act (FCA), the
  Anti-Kickback Statute and Stark Law, FIRREA (bank fraud, mail, and wire         District of Columbia
  fraud), the Financial Institutions Anti-Fraud Enforcement Act (FIAFE),          Pennsylvania
  and the Whistleblower Programs of the SEC, the CFTC, and the IRS.
  As Assistant Director within the Civil Division of the United States            Memberships
  Department of Justice, Ms. Brooker was responsible for sizeable
  recoveries and successful judgments under the False Claims Act, FIRREA,         Taxpayers Against Fraud Education Fund
                                                                                  (TAFEF)
  and civil RICO in almost every industry: pharmaceutical, health care,
  defense, financial services, government procurement, small business,            Board Member, Federal Bar Association
  insurance, tobacco products, and higher education.                              Qui Tam Section
  Ms. Brooker received her law degree in 1990 from Georgetown University          National Employment Lawyers Association
  Law Center, and a B.S. degree in 1987 from Temple University. After             (NELA)
  graduating from Georgetown, Ms. Brooker served as a Law Clerk to Judge
  Noël Kramer in the District of Columbia for one year before joining the         Awards
  United States Department of Education as an attorney. Ms. Brooker was           Department of Justice Commendation
  hired as part of the enforcement response to Congressional investigations       Award for recovering billions of dollars
  of fraud in federal student aid programs affecting consumers and                under the Big Lender Initiative, 2016
  taxpayers. Prior to joining Tycko & Zavareei LLP in 2020, Ms. Brooker           Council of the Inspectors General on
  worked at another prominent whistleblower firm where she advised and            Integrity and Efficiency Award for
  represented whistleblowers while expanding the firm’s whistleblower             Excellence for $1.2 billion False Claims Act
  practice. Ms. Brooker also served as a member of the United States              settlement with Wells Fargo, 2016
  Department of Justice-appointed Independent Corporate Compliance
                                                                                  Department of Justice Award for “a record
  Monitor and Auditor for Volkswagen under its Plea Agreement and
                                                                                  of       outstanding        actions      and
  Consent Decree with the United States Department of Justice.                    accomplishments,” 2015
                                                                                  Attorney General’s Award for Fraud
                                                                                  Prevention, 2011
                                                                                  Department of Justice Award for
                                                                                  prosecuting Big Tobacco under RICO, 2005




Tycko & Zavareei LLP           Tycko & Zavareei LLP            Tycko & Zavareei LLP
1828 L St. NW Suite 1000       1970 Broadway Suite 1070        10880 Wilshire Blvd. Suite 1101
Washington, DC 20036           Oakland, CA 94612               Los Angeles, CA 90024
202.973.0900                   510.254.6808                    510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 38 of 59 PageID #: 658




  Eva Gunasekera
  Partner
  202.417.3655
  eva@tzlegal.com

  Bringing 16 years of complex litigation experience practice, Eva
  Gunasekera, the former Senior Counsel for Health Care Fraud at the                 Education
  United States Department of Justice, is now representing whistleblowers.           J.D., Georgetown University Law
  Ms. Gunasekera has spent the better part of her career enforcing the False         Center, 2004
  Claims Act and the Stark and Anti-Kickback laws.
                                                                                     M.A., Ohio University, 2001
  Highly strategic, Ms. Gunasekera has many notable successes under her              B.A, Ohio University, 2000
  belt, sizeable recoveries under the False Claims Act, and has held
  companies accountable for fraudulent conduct that harmed important                 Bar Admissions
  government programs such as Medicare and Medicaid. With deep health
  care fraud expertise, she has investigated, litigated, and settled cases           District of Columbia
  involving all federal health care programs (Medicare, Medicaid, TRICARE,           Ohio
  FEHB). Ms. Gunasekera is an expert on analyzing complex health care
  data sets, including Medicare and Medicaid payment data and trends, to
                                                                                     Memberships
  identify potentially fraudulent practices. She has enforced anti-fraud laws
  and represented whistleblowers across industries: pharmaceutical                   Taxpayers Against Fraud Education
  manufacturers, health care providers, hospitals, physicians, physician             Fund (TAFEF)
  groups, laboratories, managed care, pharmacies, hospice and nursing home           Federal Bar Association Qui Tam
  providers, financial institutions, government suppliers, automotive, small         Section
  businesses, and defense contractors. Many of her investigations involved
                                                                                     Public Justice
  parallel criminal proceedings and compliance and whistleblower programs
  of health care organizations, including those subjected to Corporate
                                                                                     Presentations & Publications
  Integrity Agreements and oversight by Independent Review
  Organizations, as required by the U.S. Department of Health and Human              “Whistleblower Rewards 101” –
  Services, Office of Inspector General (HHS-OIG).                                   Scottsdale (Arizona) Bar Association
                                                                                     (March 9, 2021)
  After graduating with her Master’s in Public Administration from Ohio
  University, and from Georgetown University Law Center, Ms. Gunasekera              “Should the False Claims Act be
  practiced law at two international law firms. She acted as second chair            Amended to Define Falsity?” - Federal
  during administrative trials and handled complex commercial litigation.            Bar Association, Qui Tam Section
  Ms. Gunasekera also played a significant role on the team that represented         (February 17, 2021)
  the Enron Creditors Recovery Corp in the bankruptcy proceeding,                    Law review article: False Claims Act,
  successfully returning billions of dollars to creditors in the wake of the         the opioid crisis, whistleblowing,
  Enron scandal. Further, Ms. Gunasekera represented clients in pro bono             Emory University Law School,
  matters, including the successful defense of an individual seeking asylum          February 26, 2019
  and as guardian ad litem for three children.




Tycko & Zavareei LLP           Tycko & Zavareei LLP            Tycko & Zavareei LLP
1828 L St. NW Suite 1000       1970 Broadway Suite 1070        10880 Wilshire Blvd. Suite 1101
Washington, DC 20036           Oakland, CA 94612               Los Angeles, CA 90024
202.973.0900                   510.254.6808                    510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 39 of 59 PageID #: 659




  Mark A. Clifford
  Associate
  202.973.0900
  mclifford@tzlegal.com


  Mr. Clifford zealously represents plaintiffs in class action litigation
  challenging corporate greed and practices that place profits over people.                Education
  He is actively litigating cases against financial institutions, big tobacco, and         Georgetown University Law Center,
  the insurance industry over fraudulent, unfair, and unlawful conduct that                2015 magna cum laude
  has harmed millions of consumers. He also is litigating a number of data
                                                                                           University of Georgia, 2009
  breach cases, in which the personal information of millions of innocent
  victims was stolen due to the lax security practices of major corporations.
                                                                                           Bar Admissions
  In addition to his consumer protection practice, Mr. Clifford represents
  whistleblowers who come forward with information about fraud on                          District of Columbia
  government programs.                                                                     Maryland
  Prior to joining Tycko & Zavareei LLP in 2019, Mr. Clifford was an                       Memberships
  Associate in the Washington, D.C. office of Covington & Burling LLP,
  one of the nation’s top defense-side firms. He uses his knowledge of how                 American Constitution Society
  the other side operates to advance the interests of clients harmed by                    LGBT Bar Association of the District
  corporate wrongdoing. During his time at Covington, Mr. Clifford                         of Columbia
  represented corporations in complex litigation and government
                                                                                           Public Justice
  investigations, including matters involving whistleblower allegations in the
  healthcare and technology industries. He also maintained an active pro bono
  practice, representing indigent defendants in immigration and criminal                   Awards
  matters.                                                                                 Medina S. and John M. Vasily
                                                                                           Endowed Scholarship (GULC)
  Mr. Clifford graduated magna cum laude from Georgetown University Law                    Law Center Scholar (GULC)
  Center in 2015. While in law school, he was an Executive Editor of the
  Georgetown Law Journal. Following law school, Mr. Clifford clerked for                   CALI Award – Contracts (GULC)
  the Honorable Catherine C. Blake of the United States District Court for
  the District of Maryland. Prior to law school, he worked on several                      Presentations & Publications
  political campaigns following his graduation with honors from the
  University of Georgia in 2009 with a Bachelor of Arts in International                   Georgetown Law Journal, Executive
  Affairs and a Master of Public Administration.                                           Editor (2014 – 2015)
                                                                                           Co-Author, “The LGBT
  Mr. Clifford is admitted to practice law in the District of Columbia,                    Community” in Divide, Develop, and
  Maryland, the United States District Court for the District of Maryland,                 Rule: Human Rights Violations in
  and the United States Court of Appeals for the Fourth Circuit.                           Ethiopia, UW College of Law (2018)




Tycko & Zavareei LLP             Tycko & Zavareei LLP               Tycko & Zavareei LLP
1828 L St. NW Suite 1000         1970 Broadway Suite 1070           10880 Wilshire Blvd., Suite 1101
Washington, DC 20036             Oakland, CA 94612                  Los Angeles, CA 90024
202.973.0900                     510.254.6808                       510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 40 of 59 PageID #: 660




  Mallory Morales
  Associate
  510.254.6808
  mmorales@tzlegal.com


  Mallory Morales graduated magna cum laude from Boston University in
  2013, with a degree in Anthropology and Religion. After graduation she              Education
  worked at the Massachusetts Attorney General’s Office as a mediator for             University of California, Berkeley
  its consumer advocacy division, and then as a paralegal in the division of          School of Law, 2018
  open government.
                                                                                      Boston University, 2013, manga cum
  She earned her law degree from the University of California, Berkeley               laude
  School of Law in 2018, where she was elected Editor-in-Chief of the
  California Law Review. While in law school Ms. Morales also participated
                                                                                      Bar Admissions
  in La Raza Law Students’ Association, Women of Color Collective, La
  Raza Law Journal, and First Generation Professionals. She interned for              California
  the East Bay Community Law Center and externed for the Honorable
  William H. Alsup on the United State District Court, Northern District of
  California.
  Prior to joining Tycko & Zavareei LLP in 2020, Ms. Morales practiced
  commercial litigation at Morrison & Foerster LLP in San Francisco. She
  maintained a pro bono practice in civil rights litigation and indigent
  criminal defense.
  Ms. Morales is admitted to the State Bar of California and the bars of the
  United States District Courts for the Northern District of California and
  Eastern District of California.




Tycko & Zavareei LLP          Tycko & Zavareei LLP            Tycko & Zavareei LLP
1828 L St. NW Suite 1000      1970 Broadway Suite 1070        10880 Wilshire Blvd., Suite 1101
Washington, DC 20036          Oakland, CA 94612               Los Angeles, CA 90024
202.973.0900                  510.254.6808                    510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 41 of 59 PageID #: 661




  Dia Rasinariu
  Associate
  202.973.0900
  drasinariu@tzlegal.com


  Dia Rasinariu graduated cum laude from Harvard Law School in
  2016. While in law school, Ms. Rasinariu served as an Executive Editor of           Education
  the Harvard Law Review. She was also a member of HLS                                Harvard Law School, 2016
  Lambda. Following law school, Ms. Rasinariu clerked for the Honorable               cum laude
  Diana Gribbon Motz on the United States Court of Appeals for the
                                                                                      Cornell University, 2011
  Fourth Circuit. Ms. Rasinariu earned her Bachelor of Arts, with                     with distinction
  distinction, from Cornell University in 2011, with majors in Government
  and in Economics.
                                                                                      Bar Admissions
  Prior to joining Tycko & Zavareei LLP in 2021, Ms. Rasinariu was a
  litigation associate in the Washington, D.C. office of Jones Day. Ms.               Illinois
                                                                                      District of Columbia
  Rasinariu maintained an active pro bono practice, representing clients on
  civil rights, asylum, and domestic violence matters.
                                                                                      Memberships
  Ms. Rasinariu is a member of the District of Columbia and Illinois state
  bars. She is also admitted to practice before the United States District            Public Justice
  Court for the District of Maryland and the United States Courts of Appeals
  for the Fourth and Sixth Circuits.                                                  Awards
                                                                                      Super Lawyers, Rising Star 2020




Tycko & Zavareei LLP           Tycko & Zavareei LLP            Tycko & Zavareei LLP
1828 L St. NW Suite 1000       1970 Broadway Suite 1070        10880 Wilshire Blvd., Suite 1101
Washington, DC 20036           Oakland, CA 94612               Los Angeles, CA 90024
202.973.0900                   510.254.6808                    510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 42 of 59 PageID #: 662




  Allison W. Parr
  Associate
  202.973.0900
  aparr@tzlegal.com


  Prior to joining Tycko & Zavareei in 2021, Allison W. Parr was an
  associate in the Washington, D.C. office of Mayer Brown LLP,                    Education
  where she represented corporations in complex commercial                        Georgetown University, 2018
  litigation, including cases involving unfair competition and false
  advertising claims. Previously, Ms. Parr was a litigation associate in          John Hopkins University, 2013
  the New York office of Kramer Levin Naftalis & Frankel LLP,                     Dean’s List with High Honors
  where she maintained an active pro bono practice in LGBTQ civil
  rights.                                                                         Bar Admissions
  Ms. Parr graduated from the Georgetown University Law Center in                 New York
  2018, where she served as the Articles and Notes Editor for the                 District of Columbia
  Food and Drug Law Journal. During law school, Ms. Parr externed
  for the Commercial Litigation Branch, Fraud Section of the                      Memberships
  Department of Justice, where she assisted with cases involving                  Public Justice
  allegations of fraud against the government. Ms. Parr received her
  Bachelor of Music from the Peabody Institute of the Johns Hopkins               Presentations & Publications
  University in 2013.                                                             Agribusiness and Antibiotics: A
  Ms. Parr is admitted to practice in New York and the District of                Market-Based Solution, 73 Food &
                                                                                  Drug L.J. 338 (2018)
  Columbia.




Tycko & Zavareei LLP         Tycko & Zavareei LLP          Tycko & Zavareei LLP
1828 L St. NW Suite 1000     1970 Broadway Suite 1070      10880 Wilshire Blvd., Suite 1101
Washington, DC 20036         Oakland, CA 94612             Los Angeles, CA 90024
202.973.0900                 510.254.6808                  510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 43 of 59 PageID #: 663




  Lauren Kuhlik
  Associate
  202.973.0900
  lkuhlik@tzlegal.com


  Prior to joining Tycko & Zavareei in 2021, Lauren Kuhlik was a
  fellow at the National Prison Project of the American Civil Liberties           Education
  Union, where she engaged in litigation and other advocacy to stop               Harvard Law School, 2017 Cum Laude
  unconstitutional and illegal practices by prison and jail                       Harvard T.H. Chan School of Public
  administrators and ICE. She focused on improving conditions of                  Health, M.P.H., 2017
  confinement for pregnant and postpartum people, as well as fighting             Wesleyan University, BA in
  to eliminate the inhumane practice of solitary confinement. During              Philosophy with Honors, 2011
  the COVID-19 crisis, Ms. Kuhlik maintained an extensive habeas
  practice seeking to secure the release of detained individuals with             Bar Admissions
  medical vulnerabilities.                                                        District of Columbia
  Ms. Kuhlik graduated cum laude from Harvard Law School in 2017.                 Virginia (inactive)
  She also received a Masters in Public Health from the Harvard T.H.
                                                                                  Memberships
  Chan School of Public Health in 2017. Following law school, Ms.
  Kuhlik clerked for the Honorable Stephen Glickman of the District               Public Justice
  of Columbia Court of Appeals. She has published articles regarding
  the treatment of pregnant incarcerated people in the Harvard Law                Publications & Presentations
  and Policy Review and the Harvard Civil Rights-Civil Liberties Law              National Abortion Federation Annual
  Review. Ms. Kuhlik has also published about gender and                          Meeting (2021)
  incarceration in USA Today and Ms. Magazine, among others.                      Pregnancy, Systematic Disregard and
                                                                                  Degradation, and Carceral
                                                                                  Institutions, Harvard Law & Policy
                                                                                  Review (2020)
                                                                                  Harvard Law & Policy Review Fall
                                                                                  Symposium (2019)
                                                                                  Society of Family Planning Annual
                                                                                  Meeting (2019)
                                                                                  George Mason University Law
                                                                                  School Civil Rights Law Journal
                                                                                  Symposium (2019)
                                                                                  Pregnancy Behind Bars: The
                                                                                  Constitutional Argument for
                                                                                  Reproductive Healthcare Access in
                                                                                  Prison, Harvard Civil Rights & Civil
                                                                                  Liberties Law Review (2017)



Tycko & Zavareei LLP         Tycko & Zavareei LLP          Tycko & Zavareei LLP
1828 L St. NW Suite 1000     1970 Broadway Suite 1070      10880 Wilshire Blvd., Suite 1101
Washington, DC 20036         Oakland, CA 94612             Los Angeles, CA 90024
202.973.0900                 510.254.6808                  510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 44 of 59 PageID #: 664




  Glenn Chappell
  Associate
  202.973.0900
  gchappell@tzlegal.com


  Glenn Chappell is an associate in the Washington, D.C. office. Prior to
  joining Tycko & Zavareei, he was an associate in the Washington, D.C.               Education
  office of Gibson, Dunn & Crutcher LLP, one of the nation’s most                     Duke University School of Law, 2017
  prestigious defense-side firms. During his time at Gibson Dunn, Mr.                 Summa Cum Laude, Order of the Coif
  Chappell represented corporations in complex litigation at the trial and
                                                                                      Saint Leo University, 2011 Cum Laude
  appellate levels, including the United States Supreme Court. He also
  maintained an active pro bono practice that focused on police and
  sentencing reform.                                                                  Bar Admissions

  Mr. Chappell graduated summa cum laude from Duke University School                  District of Columbia
  of Law in 2017, where he served as Managing Editor of the Duke Law                  Virginia
  Journal and Senior Research Editor of the Duke Law & Technology Review.
  While in law school, he dedicated more than 450 hours to pro bono work.
                                                                                      Memberships
  After graduating law school, Mr. Chappell clerked for the Honorable
                                                                                      Order of the Coif
  Gerald Bard Tjoflat of the United States Court of Appeals for the Eleventh
  Circuit and the Honorable Anthony J. Trenga of the United States District           Virginia Equality Bar Association
  Court for the Eastern District of Virginia. Before law school, he worked            American Constitution Society
  as a manager in the manufacturing industry. He graduated with honors
  from Saint Leo University, earning a Bachelor of Arts in Business                   Virginia Bar Association
  Administration.     His legal scholarship has appeared in multiple
  publications, including the Duke Law Journal and the University of Richmond         Publications
  Law Review.
                                                                                      The Historical Case for Constitutional
                                                                                      “Concepts”, 53 UNIVERSITY OF
                                                                                      RICHMOND LAW REVIEW 373 (2019)
                                                                                      Health Care’s Other “Big Deal”: Direct
                                                                                      Primary Care Regulation in Contemporary
                                                                                      American Health Law, 66 DUKE LAW
                                                                                      JOURNAL 1331 (2017)
                                                                                      Seeking Rights, Not Rent: How Litigation
                                                                                      Finance Can Help Break Copyright’s
                                                                                      Precedent Gridlock, 15 DUKE LAW &
                                                                                      TECHNOLOGY REVIEW 269 (2017)




Tycko & Zavareei LLP           Tycko & Zavareei LLP            Tycko & Zavareei LLP
1828 L St. NW Suite 1000       1970 Broadway Suite 1070        10880 Wilshire Blvd., Suite 1101
Washington, DC 20036           Oakland, CA 94612               Los Angeles, CA 90024
202.973.0900                   510.254.6808                    510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 45 of 59 PageID #: 665




  Victoria Hoekstra
  Staff Attorney
  510.254.6808
  vhoekstra@tzlegal.com


  Victoria Hoekstra is highly skilled in e-Discovery. She was hired by Tycko
  & Zavareei LLP in 2018 to help with a custom’s fraud case and later                   Education
  became a staff attorney. Currently she is working on a class action against           University of California, Berkeley
  Juul for marketing e-cigarettes to youth.                                             School of Law, J.D., 1988
  Victoria began her legal career at Paul, Hastings in Los Angeles. She                 University of California Los Angeles
  moved to a small law firm and later became in-house counsel at an art                 College of Law, B.S. Economics,
  store where she also ran an art education program. Victoria worked on                 1982
  many matters in these positions including business transactions,
  intellectual property rights and litigation involving accountant’s                    Bar Admissions
  malpractice, deceptive business practices, securities fraud and Elder
                                                                                        California
  Abuse.
  In recent time, Victoria has worked on many e-Discovery projects related              Memberships
  to large scale litigation and regulatory reviews by the DOJ, FTC, SEC,
  FDA and the DEA. Projects have involved breach of contract, personal                  Public Justice
  injury, antitrust investigations (mergers and anti-competitive violations),           CPA, California Public Accountancy
  anti-kickback violations, intellectual property, stock transactions, breaches
  of fiduciary duty and general fraud including fraudulent marketing related
  to the sale of opioids. Industries include pharmaceuticals, healthcare, ride-
  sharing platforms, telecommunications, retail, manufacturing, education,
  publishing, digital advertising, software development and implementation,
  data contracts, banking, insurance and government contracts. Victoria has
  also worked on compliance projects related to reviews by the DOJ and she
  had a long-term project answering search warrants, court orders and
  subpoenas related to Google products. In this capacity, Victoria helped
  law enforcement investigate critical crimes, but was also attentive to
  privacy laws.
  Victoria is a Certified Public Accountant and prior to law school she
  worked as an auditor for a large CPA firm. Victoria was also a sole
  proprietor of an Internet bookstore for many years.
  Victoria received a B.S. in Economics from University of California, Los
  Angeles. She received her Juris Doctorate from the University of
  California, Berkeley School of Law and she attended Oxford University
  (Christ Church) in England as a visiting scholar studying Philosophy.




Tycko & Zavareei LLP            Tycko & Zavareei LLP             Tycko & Zavareei LLP
1828 L St. NW Suite 1000        1970 Broadway Suite 1070         10880 Wilshire Blvd., Suite 1101
Washington, DC 20036            Oakland, CA 94612                Los Angeles, CA 90024
202.973.0900                    510.254.6808                     510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 46 of 59 PageID #: 666




  Jennifer Thelusma
  Fellow
  202.973.0900
  jthelusma@tzlegal.com


  Jennifer Thelusma graduated from Duke University School of Law in 2019
  with a J.D. and a certificate in Public Interest and Public Service.                Education
                                                                                      Duke University School of Law, 2019
  While at Duke Law, Jennifer gained legal experience through various                 University of Florida, 2016,
  practical projects. For example, during the Fall of her 2L year, as a legal         Summa Cum Laude
  intern in the Duke Wrongful Convictions Clinic, she worked to move five
  cases through post-conviction review by conducting legal research,                  Bar Admissions
  interviewing witnesses, and drafting a motion for appropriate relief.
  During the Fall of her 3L year, Jennifer externed full time at the U.S.             Florida
  Department of Justice’s Special Litigation Section where she worked on              District of Columbia
  cases aimed at enforcing the Constitutional rights of individuals under
  state hospital and correctional control.                                            Memberships
  During her time at Duke Law, Jennifer also served as symposium editor               Public Justice
  of the Duke Environmental Law and Policy Forum, externed in                         Duke Environmental Law and Policy
  Earthjustice’s D.C. office, and served as internal vice president of Duke’s         Forum, 2017-2019
  Black Law Students Association.

  Jennifer received her a B.A. in political science and history from the
  University of Florida.

  Jennifer is a member of the District of Columbia and Florida State Bars.




Tycko & Zavareei LLP           Tycko & Zavareei LLP            Tycko & Zavareei LLP
1828 L St. NW Suite 1000       1970 Broadway Suite 1070        10880 Wilshire Blvd., Suite 1101
Washington, DC 20036           Oakland, CA 94612               Los Angeles, CA 90024
202.973.0900                   510.254.6808                    510.254.6808
 Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 47 of 59 PageID #: 667




  Leora N. Friedman
  Fellow
  202.417.3669
  lfriedman@tzlegal.com


  Leora Friedman received her J.D. from Georgetown University Law
  Center in 2020.                                                                     Education
                                                                                      Georgetown University Law Center,
  At Georgetown Law, Leora obtained diverse legal experience through                  2020
  experiential courses led by the O’Neill Institute for National and Global           Princeton University, 2014
  Health Law and by the Institute for Constitutional Advocacy and
  Protection. In addition, she authored papers proposing new legal
                                                                                      Bar Admissions
  frameworks for addressing the negative health impacts of electronic
  cigarettes and improving pandemic preparedness through writing-                     District of Columbia (exam results
  intensive coursework.                                                               pending)

  During law school, Leora also served as an intern for the Department of             Memberships
  Justice’s Office of Vaccine Litigation and its Consumer Protection Branch.          Public Justice
  She was an Executive Editor for the Georgetown Environmental Law
  Review, which published her note “Recommending Judicial                             Executive Editor, Georgetown
  Reconstruction of Title VI to Curb Environmental Racism: A                          Environmental Law Review, 2019–
  Recklessness-Based Theory of Discriminatory Intent.”                                2020

  Previously, Leora was the Rockefeller Foundation’s Princeton Project 55             Publications
  Fellow from 2014-2015 and, thereafter, aided international health                   Recommending Judicial Reconstruction of
  advocacy campaigns at Global Health Strategies.                                     Title VI to Curb Environmental Racism: A
                                                                                      Recklessness-Based Theory of Discriminatory
  She graduated from Princeton University with an A.B. in Politics in 2014.           Intent, 32 GEO. ENV’T L. REV. 421
                                                                                      (2020)
  Leora sat for the District of Columbia bar exam, and her results are
  pending.




Tycko & Zavareei LLP           Tycko & Zavareei LLP            Tycko & Zavareei LLP
1828 L St. NW Suite 1000       1970 Broadway Suite 1070        10880 Wilshire Blvd., Suite 1101
Washington, DC 20036           Oakland, CA 94612               Los Angeles, CA 90024
202.973.0900                   510.254.6808                    510.254.6808
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 48 of 59 PageID #: 668




                                   Firm Resume
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 49 of 59 PageID #: 669




  MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN LLP (“MILBERG”) IS A LEADING GLOBAL
  PLAINTIFFS’ FIRM, successfully pioneering and litigating complex litigations in the following
  practice areas: class actions, antitrust and competition law, securities fraud, consumer protection,
  cyber security and data breach litigation, financial and insurance litigation, environmental law,
  securities litigation, and product liability. Our attorneys possess a renowned depth of legal
  expertise, employ the highest ethical and legal standards, and pride themselves on providing stellar
  service and achieving extraordinary results for their clients.

  Milberg was founded in 1965, taking the lead in landmark cases that have set groundbreaking legal
  precedents and prompted changes in corporate governance benefiting shareholders and consumers.
  For more than 50 years, the firm has protected victims’ rights, recovering over $50 billion in
  verdicts and settlements. Milberg was one of the first law firms to prosecute class actions in federal
  courts on behalf of investors and consumers. The firm pioneered this type of litigation and became
  widely recognized as a leader in defending the rights of victims of corporate and other large-scale
  wrongdoing.

  Milberg has offices in New York, California, Florida, Georgia, Kentucky, Louisiana, Mississippi,
  North Carolina, South Carolina, Kentucky, Tennessee and Puerto Rico. Recently, Milberg opened
  an office in London that serves clients in the European Union. In addition, Milberg has expanded
  in South America, with primary emphasis in Brazil.

  The firm’s reputation has been built by successfully taking on challenging cases across a spectrum
  of practice areas for the past half-century. From resolving business disputes to proving antitrust
  conspiracies, Milberg is equipped to handle complex, high-stakes cases at any stage of the
  litigation process.

  The firm’s lawyers have been regularly recognized as leaders in the plaintiffs’ bar by the National
  Law Journal, Legal 500, Chambers USA, and Super Lawyers, among others.




                                                    1
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 50 of 59 PageID #: 670




  MILBERG IS COMPRISED OF NEARLY 100 ATTORNEYS ACROSS THE COUNTRY, THE FOLLOWING OF
  WHOM ARE CERTAIN REPRESENTATIVES OF THE FIRM WHO HAVE HELD LEADING ROLES IN
  SUCCESSFUL CONSUMER CLASS ACTIONS, ALONG WITH MILBERG ATTORNEYS WHO ARE LICENSED IN
  OR PRACTICE IN NEW YORK.



  GREG COLEMAN is a managing partner at Milberg and has 30 years of trial and appellate
  experience. Greg received his B.A. with highest honors and distinction from Jacksonville State
  University in 1986. He attended The University of Tennessee College of Law, graduating in 1989.
  In addition to distinguishing himself academically, Greg was a member of the National Trial Moot
  Court Team, was the recipient of the American Jurisprudence Award for National Trial Team and
  was listed in Who's Who Among Rising Young Americans. In addition, the College of Law
  bestowed upon Greg the honor of inclusion into the National Order of Barristers for outstanding
  oral advocacy and trial skills. Greg's practice focuses on class actions, products liability, medical
  malpractice, personal injury, complex multi-district litigation, toxic torts, premises liability,
  ERISA, ERISA class actions, drug and medical device litigation, and workers' compensation. He
  was co-lead counsel in a defective products case against Electrolux in which he and co-counsel
  successfully obtained a settlement on behalf of a class of more than one million members regarding
  defectively manufactured dryers. The settlement resulted in an expected utilization settlement
  value of over $35 million. Greg was co-lead counsel in a series of automobile defect class actions
  against General Motors in Florida, Illinois, and California, in which he and co-counsel successfully
  obtained a $42 million settlement on behalf of a class of 1.6 million consumers regarding excessive
  oil consumption. He was lead trial counsel in an ERISA class action against AK Steel Corporation
  in which he successfully obtained a $178.6 million settlement on behalf of a class of over 3,000
  retirees of AK Steel’s Butler Works Plant in Pennsylvania in 2011.

  DANIEL K. BRYSON is a managing partner at Milberg and is one of the nation’s most respected
  and experienced attorneys in the area of consumer class actions and mass torts. Dan also has
  significant experience working with attorneys, funders, and other partners on international
  litigation projects in the Courts in Amsterdam, the United Kingdom, Belgium, France, Spain and
  Portugal, among others. For over 32 years, Dan has focused his practice on complex civil litigation,
  successfully representing thousands of consumers in a wide variety of defective product suits, class
  actions, and various mass torts and recovering more than $1.25 billion for his clients in numerous
  states throughout the country. He frequently collaborates with other attorneys in order to assemble
  the most effective team possible. Dan has been lead or co-lead counsel in numerous national class
  actions and MDLs. Dan is a frequent lecturer and writer on a variety of consumer class action,
  insurance, and mass tort related disputes. He has been quoted by a variety of media outlets over
  the years including the Wall Street Journal, Washington Post, New York Times, Law360, and
  Lawyers Weekly to name a few. He has been named as a member of the Legal Elite and Super
  Lawyers in North Carolina on numerous occasions. He has been awarded the designation of one
  of the Top 25 lawyers in Raleigh by Charlotte Magazine for a number of years including 2020.
  Dan is current serving as President of Public Justice, a nationwide public interest law firm. Dan is
  also an adjunct professor at Campbell Law School in Raleigh, NC where he teaches “Introduction
  to Class Actions and Multi-district litigation.”



                                                   2
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 51 of 59 PageID #: 671




  R. GLENN PHILLIPS is a managing partner at Milberg and has been practicing law since 1984 and
  has tried more than 100 civil jury trials. He is a managing partner at Milberg, and director of the
  firm’s global operations. Mr. Phillips has received the highest rating from Martindale-Hubbell (5.0
  out of 5.0) and is an AV rated attorney. Mr. Phillips started his legal career representing insureds
  on behalf of insurance companies, handling primarily wrongful death and product liability cases.
  In the mid-1990s, he began representing those injured by others, corporations, or by defective
  drugs and devices. Since then, he has been actively involved in the aggregation and prosecution of
  large groups of individual clients injured by corporate neglect. Mr. Phillips is a firm believer in
  the phrase, “leveling the playing field,” allowing ordinary citizens to have access to justice through
  the courts and to being guided by experienced, aggressive, and ethical counsel. Mr. Phillips is a
  member of the Washington state bar. He is also a member of the American Association for Justice,
  an Eagle member of the Washington Association for Justice, and the non-profit organization,
  Public Justice. He is a frequent speaker before such national groups as The National Trial Lawyers,
  American Association for Justice, and Mass Torts Made Perfect, as well as various state trial
  lawyer groups.

  MARC D. GROSSMAN is a managing partner at Milberg. Since beginning his law career in 1993,
  Mr. Grossman has focused primarily on representing large groups of plaintiffs against common
  defendants. In 1999, after six years of practicing plaintiff’s personal injury law in state and federal
  courts in New York and New Jersey, Mr. Grossman founded the law firm of Sanders and
  Grossman, P.C. specifically to pursue claims on behalf of medical providers. This firm, and its
  successors, grew dramatically under his leadership, and now represent thousands of medical
  providers litigating claims against insurance companies, and thousands of injury victims.
  Mr. Grossman had a vision of uniting the medical profession by affording them the opportunity to
  litigate nominal claims that were being written off by medical providers as uncollectible and had
  not previously been practical for most attorneys to litigate. By coordinating discovery, utilizing
  the most up-to-date case management technology, and recruiting top office administrators and trial
  attorneys, Mr. Grossman’s firm was able to greatly improve efficiencies throughout the litigation
  process and ultimately the viability of collecting these claims. By filing over 100,000 individual
  lawsuits, Mr. Grossman’s firms garnered the attention of the insurance industry and the medical
  profession in New York eventually leading to a series of mass settlements on behalf of his clients
  and recoveries in the hundreds of millions of dollars. In just 2006 and 2007, Mr. Grossman’s firm
  personally litigated, negotiated, and recovered over 100 million dollars for his medical provider
  clients. The unique experience Mr. Grossman garnered as an innovator and leader in the mass
  settlement of medical claims and mass torts made him a leader in his field in negotiating and
  obtaining large recoveries.
  Most recently, Mr. Grossman has represented hundreds of injured clients in lead paint litigations,
  asbestos litigations, mold litigations, and thousands of victims of defective drugs and products.
  Mr. Grossman received recognition litigating Vioxx cases in New Jersey Superior Court where he
  served as a liaison to the media as a member of the Vioxx Plaintiffs’ Steering Committee’s
  (“PSC’s”) Public Relations Committee, and as a liaison for the Committee to many financial
  institutions and governmental agencies, offering a common voice for the hundreds of attorneys
  handling such cases and the tens of thousands of victims they represent. These efforts and the hard
  work of many other relentless attorneys ultimately led Merck to agree to one of the largest Civil
  Settlements in American History for $4.85 Billion.

                                                    3
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 52 of 59 PageID #: 672




  In December 2010, Mr. Grossman was nominated and invited to join both The Board of Directors
  of the New York State Trial Lawyers Association and the Executive Committee of Association of
  Trial Lawyers of America. Mr. Grossman is also a member of the Mass Tort Trial Lawyers
  Association and the Leaders Forum of the American Association of Justice.
  Mr. Grossman has actively litigated for other large groups of plaintiffs in the following matters:
  In re Avandia Mktg., Sales Practices and Prods. Liab. Litig.; In re N.Y. Bextra and Celebrex Prod.
  Liab. Litig. in New York’s Supreme Court, New York County; Case No. 273, In re Bextra and
  Celebrex Litig., Superior Court of New Jersey, Atlantic County; Oxycontin Litigation in New
  York’s Supreme Court, Richmond County; MDL-1708, In re Guidant Corp. Implantable
  Defibrillators Prods. Liab. Litig. in Minnesota; MDL-1699, In re Bextra and Celebrex Mktg., Sales
  Practices and Prods. Liab. Litig. in California; MDL-1742, In Re Ortho Evra Prods. Liab. Litig.
  in Ohio; MDL-1789, In re Fosamax Prods. Liability Litig. in New York; and MDL-1804, In Re
  Stand ‘N Seal, Prods. Liability Litig., where one of Mr. Grossman’s firms serves on the PSC. One
  of Mr. Grossman’s firms is also a court-appointed member of the PSC in the following mass tort
  litigations: In Re Avandia, In Re Chantix, In Re Zicam, In Re Zimmer Knee, In Re Fosamax, and
  the New Jersey state court coordination of Levaquin. One of Mr. Grossman’s firms is co-lead in
  the NY Chantix Coordination and the New Jersey Reglan Coordination, as well as Risperdal in
  California, all Transvaginal Mesh PSC, and Propecia coordination.
  After an $8 million verdict in Boles v. Merck for a victim of Fosamax, Mr. Grossman, along with
  co-counsel, led the Trial Team in Rosenberg v. Merck which was the first bellwether New Jersey
  Trial in Atlantic County Superior Court. Mr. Grossman has become well known as a speaker and
  host of approximately 20 educational seminars designed to educate victims, the medical
  community, and other attorneys. Mr. Grossman has been quoted and has appeared in numerous
  local and national forums and in the media as a legal commentator and advocate of victims’ rights
  against the corporate greed that plagues our nation. In January 2016, Mr. Grossman received the
  2015 Litigator Award a significant distinction, achieved by less than 1% of all trial attorneys. This
  award is considered among the top honors bestowed on trial attorneys.

  RACHEL SOFFIN is a partner and practice leader in the Consumer Products Group at Milberg.
  Ms. Soffin has spent the majority of her career prosecuting class action cases, including state and
  federal class actions involving product manufacturers and retailers, deceptive trade practices,
  privacy violations, and insurance and banking disputes. Prior to joining Milberg, Rachel worked
  in the area of consumer class actions in Morgan & Morgan’s Tampa office. Prior to her time at
  Morgan & Morgan, Ms. Soffin served as in-house counsel for one of Florida’s largest employee
  leasing companies. For the last eleven years, Ms. Soffin’s practice has been exclusively dedicated
  to consumer class action litigation. Ms. Soffin has successfully represented consumers in
  numerous class action cases involving a wide range of subjects affecting consumers, including
  product defects, racial discrimination, deceptive trade practices, and statutory violations: Hamm v.
  Sharp Electronics Corporation, 5-19-cv-00488 (M.D. Fla.) (over $100M value settlement in
  action involving allegedly defective microwaves); Berman et al v. General Motors LLC, No. 2:18-
  cv-14371-RLR (S.D. Fla.) ($40 million value settlement for consumers whose vehicles
  experienced excessive oil consumption and resulting damages); Price v. L’Oréal et al, No. 1:17-
  cv-00614 (S.D.N.Y.) (certified class action for alleged deceptive conduct involving labeling of
  hair care products); De Leon v. Bank of America, N.A. (USA), No. 6:09-cv-01251-JA-KRS (M.D.
  Fla.) ($10 million settlement for consumers subjected to violations of the Fair Credit Billing Act,
  a breach of their Cardholder Agreement and deceptive trade practices); Swift v. Bank of America,
                                                   4
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 53 of 59 PageID #: 673




  No. 3:14-cv-01539 (M.D. Fla) ($1 million settlement for consumers subjected to TCPA
  violations); In re: Horizon Organic Milk Plus DHA Omega-3 Marketing and Sales Practice
  Litigation, 1:12-MD-02324-JAL (S.D. Fla.) ($1.3 million settlement value for consumers
  subjected to deceptive trade practices for misrepresentations regarding a milk product); In re:
  Tracfone Unlimited Service Plan Litigation, No. 13-cv-03440-EMC (N.D. Cal) ($40 million
  settlement for consumers subjected to deceptive cellular phone data plan practices).

  Currently, Ms. Soffin serves as court appointed Co-Lead Counsel in the deceptive representations
  and omissions hair product litigation, In Re: Deva Concepts Products Liability Litigation, 1:20-
  cv-01234-GHW (S.D.N.Y.). Ms. Soffin also serves as court appointed counsel on the Plaintiffs’
  Steering Committee in litigation involving defective breast implants, In re: Allergan Biocell
  Textured Breast Implant Product Liability Litigation, 2:19-md-02921-BRM-ESK (D.N.J.). Ms.
  Soffin has also been a lecturer at several conferences involving class action topics. Ms. Soffin is
  admitted to practice in the state courts of Florida and Georgia, and in the United States District
  Court for the Middle District of Florida, the United States District Court for the Southern District
  of Florida, the United States District Court for the Northern District of Georgia, the United States
  District Court for the Northern District of Illinois, and the United States Court of Appeals for the
  Eleventh Judicial Circuit. Ms. Soffin has been designated by Super Lawyers as a Florida Rising
  Star (2011-2013), and as a Florida Super Lawyer (2014-2018) in the fields of Class Actions/Mass
  Torts.

  PEGGY J. WEDGWORTH is a Partner and Chair of the Antitrust Practice Group at Milberg. She
  was an Assistant District Attorney in Brooklyn, New York from 1986 to 1989. Since leaving the
  public sector in 1989, she has handled numerous securities, commodities, antitrust and
  whistleblower matters, and is a Super Lawyer in New York, New York since 2016 and
  recommended in the Legal 500 United States for 2016. Ms. Wedgworth represents defrauded
  investors and consumers, and she currently represents consumers in In re Contact Lens Antitrust
  Litig., and car dealerships in an antitrust action brought against software suppliers. She actively
  litigated In re Initial Public Offering Sec. Litig. for over five years, which settled for $586 million,
  and In re Merck & Co. Sec. Litig., which had a combined settlement totaling $1.062 billion. She
  also won a jury trial against R.J. Reynolds in a wrongful death tobacco case in Florida state court.
  Ms. Wedgworth has litigated antitrust and commodities class actions on behalf of plaintiffs
  including extensive experience in all aspects of pre-trial discovery in, among other cases, In re
  Brand Name Prescription Drugs Antitrust Litig., No. 94-897, 1996 WL 351180 (N.D. Ill. June 24,
  1996) (approving $351 million settlement); In re NASDAQ Market-Makers Antitrust Litig., 187
  F.R.D. 465 (S.D.N.Y.) ($1,027,000,000 settlement); In re Microsoft Litig., MDL 1332 (D. Md.)
  (consolidated class actions alleging long term unlawful maintenance of a monopoly and other
  anticompetitive conduct by Microsoft resulting favorable partial settlements); In re Soybean
  Futures Litig., No. 89-7009 (N.D. Ill.) ($21,500,000 class settlement providing claiming class
  members/soybean futures traders a full recovery under plaintiffs’ expert’s formula); In re
  Sumitomo Copper Litig., 74 F. Supp. 2d 393, 395 (S.D.N.Y. 1999) (“The recovery is the largest
  class action recovery in the 75 plus year history of the Commodity Exchange Act.”); Kohen v. Pac.
  Inv. Mgmt. Co., LLC, No. 05-4681 (N.D. Ill.) (certified class of treasury bond futures purchasers
  alleging manipulation of the futures market); Leider v. Ralfe, No. 01-3137 (D.N.J.) (alleging price-
  fixing and monopolization in the diamond market by DeBeers resulting in a settlement of
  $250,000,000 and extensive injunctive relief); and In re Natural Gas Commodities Litig., 03-6186

                                                     5
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 54 of 59 PageID #: 674




  (S.D.N.Y.) ($101 million settlement). Ms. Wedgworth regularly speaks on topics relating to
  antitrust litigation, multi-district litigation and class action issues, and consumer matters. She is a
  member of the New York State Bar Association’s Antitrust Committee, where she has served as
  both a speaker and panelist, and the American Bar Association, Antitrust Committee, and a
  member of the American Association of Justice.


  HARPER SEGUI is a partner and practice leader in the Consumer Products Group at Milberg.
  Ms. Segui is an experienced litigator who focuses her practice on representing plaintiffs in complex
  class action litigation, including defective products, false advertising and mislabeling, and data
  breaches. Ms. Segui has actively lead a variety of complex cases across the country, having been
  instrumental in procuring millions of dollars in recoveries for plaintiffs and class members. In
  addition to individual class actions, Ms. Segui has enjoyed playing active roles in multidistrict
  litigation and has several times been appointed by courts to serve on Plaintiffs’ Steering
  Committees. She was recently appointed as Co-Lead Counsel in multidistrict litigation involving
  a data breach. Ms. Segui has a broad spectrum of class actions and complex litigation experience
  that includes consumer product defects, building product defects, construction defects, unlawful
  fee charges, automobile defects, false advertising, and data breaches. Although integrally involved
  in every aspect of her cases, Ms. Segui has particularly honed technical skills which arm her with
  the ability to develop complex issues of science and technology at the heart of her cases, including
  the ability to engage experts and present these technical aspects in court. She been appointed to a
  number of leadership roles, and provided integral support for many more. Representative cases
  include In Re: Windsor Wood Clad Windows Prods. Liab. Litig., 16-md-02668, MDL No. 2688
  (E.D. Wis.) and In Re: Allura Fiber Cement Siding Litig., No. 2:19-mn-02886 (D.S.C.), where she
  also serves as Co-Class Counsel. She also played essential supporting roles, including as a member
  of expert teams, in In Re: MI Windows and Doors, Inc, Prods. Liab. Litig., 2:12-mn-00001, MDL
  No. 2333 (D.S.C.), In Re: Pella Corp. Architect and Designer Series Windows, Mktg., Sales Prac.
  and Prods. Liab. Litig., 2:14-mn-00001, MDL No. 2514 (D.S.C.). Ms. Segui has been regularly
  selected to Super Lawyers as a Top-Rated Attorney in the areas of “Class Action & Mass Torts.”
  She has co-authored several publications on product liability and other topics, and has been a
  lecturer on complex legal issues.

  ADAM EDWARDS is a partner and practice leader in the Consumer Products Group at Milberg.
  Mr. Edwards acts as the lead attorney on many of the firm’s serious personal injury cases. He also
  serves as a primary litigator on many of the firm’s class action, multi-district litigation, and
  defective product cases. He attended The University of Tennessee where he received his
  undergraduate degree in political science and served as a field office intern for United States
  Senator and former Senate Majority Leader, Dr. Bill Frist. After graduating from UT, Mr. Edwards
  was accepted into the Juris Doctor program at the Washburn University School of Law where he
  was awarded an academic merit scholarship after his first year of coursework. While at Washburn,
  Adam excelled in oral advocacy and was selected as the President of the Moot Court Counsel on
  Oral Advocacy. He was also selected as a member of the Order of Barristers. He received his JD
  after graduating with Dean’s Honors in 2000. Adam's formal legal career started when he accepted
  a position as an Attorney at Husch Blackwell (formerly Blackwell Sanders) in Kansas City,
  Missouri in 2000. During the first four years of his legal career, Mr. Edwards successfully defended
  a number of well-known insurance companies and corporations in a wide range of litigation

                                                    6
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 55 of 59 PageID #: 675




  matters. Today, Mr. Edwards utilizes his extensive trial experience and diverse background to
  advocate for personal injury victims and consumers who have suffered damages resulting from
  dangerous and defective products. Mr. Edwards was selected by fellow members of the Knoxville
  Bar as a "Top Attorney" in CITYVIEW Magazine's annual Top Attorney's issue. He was selected
  as a Top Attorney for a second time in 2010. In 2017, Mr. Edwards was named one of the Top 100
  Trial Lawyers by the American Trial Lawyers Association. He was also selected for membership
  into the Million Dollar Advocates Forum, an honor reserved for trial lawyers who have secured a
  settlement or verdict in excess of one million dollars.

  ANDREI RADO is a partner at Milberg and focuses his practice on securities litigation, consumer
  class actions, and SEC whistleblower matters. The cases Mr. Rado is working on currently, or has
  litigated recently, are typical of his 20-year career: a class action pending in Manhattan federal
  court on behalf of universal life customers victimized by inflated cost of insurance deductions from
  the cash value of their policies; a class action in Los Angeles federal court on behalf of investors
  victimized by a Ponzi scheme; and class actions in Chicago federal court on behalf of consumers
  whose biometrics have been captured in violation of the Illinois Biometrics Information Privacy
  Act. Mr. Rado’s securities practice has included numerous litigations nationwide that have
  resulted in massive recoveries, including, among the most complex, In re Initial Public Offering
  Sec. Litig., which alleged, in hundreds of consolidated cases, that investment banks manipulated
  the initial public offerings of hundreds of companies. Mr. Rado has also represented investors
  against mutual funds including a series of cases alleging that mutual fund managers allowed select
  investors to profit by improperly timing their trading in fund shares. In another mutual fund
  litigation, Mr. Rado represented investors victimized by overvaluation of illiquid securities. Mr.
  Rado was important in the firm’s launching and organization of litigation of Mr. Rado’s practice
  has focused on investigating, launching, and litigating securities class actions and consumer class
  actions. These cases are as diverse as consumer fraud itself. Early in his career, Mr. Rado litigated
  a case against jewelry company Zales for improperly denying credit-insurance claims made by
  unemployed and retired consumers, and a class action against computer maker Gateway for
  improperly understating in advertising the costs of internet access to consumers, some of whom
  incurred internet-access fees of hundreds of dollars. More recently, among other cases, Mr. Rado
  has launched and litigated consumer cases against companies that misled consumers by inflating
  the technical specifications of their products, and “all natural” food cases, including the first case
  alleging that products made from genetically modified organisms (GMOs) should not be
  advertised as natural. Prior to joining Milberg, Mr. Rado worked as an attorney at a New York
  City-based investment bank focusing on compliance, with rules and regulations relating to re-sales
  of control and restricted securities under the Securities Act of 1933. Mr. Rado also worked at
  another prominent New York City law firm specializing in plaintiffs’ securities class action
  litigation. Mr. Rado received his Juris Doctor degree from St. John’s University School of Law,
  cum laude, in 1999, and is admitted to practice law in New York. While in law school, Mr. Rado
  served as a senior member of the New York International Law Review. He is admitted to practice
  in the courts of the State of New York, as well as the United States District Court for the Southern
  District of New York. Mr. Rado was born in Bucharest Romania, and lived in Israel for several
  years before immigrating to New York in the early 80s. Since the passage of the Dodd-Frank Act
  in 2010, Mr. Rado has represented numerous whistleblowers before the commission under a
  program that rewards and protects whistleblowers that report violations of securities laws to the
  Securities and Exchange Commission. These involved a variety of complaints, including

                                                    7
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 56 of 59 PageID #: 676




  allegations of bribing foreign officials to gain business, accounting fraud, and consumer fraud,
  against a variety of companies diverse in size and business.

  ROY SHIMON is a partner at Milberg and focuses his practice on securities and stockholder
  derivative litigation in both state and federal courts. Mr. Shimon also has experience in the areas
  of insider trading and antitrust litigation. Super Lawyers recognized him as a “Rising Star” in the
  New York Metro area each year from 2014-2018. Mr. Shimon has served as lead or co-lead counsel
  in a number of complex matters on behalf of stockholders and employee investors, including In re
  PLX Tech. Inc. S’holders Litig. (Del Ch.) (stockholder recovery of $14.1 million); In re Zynga Inc.
  Sec. Litig. (N.D. Cal.) (investor recovery of $23 million); In re Popular Inc. ERISA Litig. (D.P.R.)
  (employee investor recovery of $8.2 million); and Shanehchian v. Macy’s Inc. (S.D. Ohio)
  (employee investor recovery of $8.5 million). Mr. Shimon currently represents the City of
  Charlotte, North Carolina in ongoing antitrust litigation in In re Liquid Aluminum Sulfate Antitrust
  Litig., No. 16-md-2687 (D.N.J. 2015). Mr. Shimon graduated cum laude from Franklin & Marshall
  College in 2003, where he was inducted into the Pi Sigma Alpha and Alpha Kappa Delta National
  Honor Societies. He received his J.D. from St. John’s University School of Law in 2006, where he
  served on the Executive Board of the Moot Court Honor Society and as Vice President of the
  Entertainment & Sports Law Society. Mr. Shimon is admitted to practice in the state and federal
  courts of New York.


  ROBERT A. WALLNER is a Partner at Milberg and received his B.A. degree from the University of
  Pennsylvania in 1976 graduating magna cum laude. He attended New York University School of
  Law, earning his J.D. degree in 1979. He was elected to the law school’s Order of the Coif and
  served as an editor of the New York University Law Review. Mr. Wallner has litigated complex
  securities, consumer and antitrust class actions throughout the country. He has represented
  plaintiffs in lawsuits arising out of the Madoff Ponzi scheme, including the court-appointed
  litigation trustee of two Madoff “feeder funds.” He has also represented investors in In re Merck
  & Co., Inc. Sec. Litig. (D.N.J.), which resulted in a $1.062 billion recovery, In re Initial Public
  Offering Sec. Litig. (S.D.N.Y), In re CMS Energy Corp. Sec. Litig. (E.D. Mich.), and In re
  Deutsche Telekom AG Sec. Litig. (S.D.N.Y.), and consumers in In re Synthroid Mktg. Litig. (N.D.
  Ill.) and the Mercedes-Benz Tire Litig. (D.N.J.). Mr. Wallner is a frequent lecturer on securities
  and complex litigation issues. He has served on the editorial board of Securities Litigation Report,
  as a faculty member of the American Bar Association’s First Annual National Institute on
  Securities Litigation and Arbitration, and as a member of the Federal Courts Committee of the
  Association of the Bar of the City of New York. He has been recognized in Lawdragon’s “100
  Lawyers You Need to Know in Securities Litigation.”

  LEIGH SMITH is senior counsel at Milberg. Ms. Smith has practiced law at firms in New York
  and New Jersey and has prosecuted a broad range of cases during her career. Her cases have
  included complex class actions brought on behalf of injured consumers and investors and also
  actions alleging discrimination, breaches of fiduciary duty, fraudulent transfers, and legal
  malpractice. Her noteworthy representations include In re Tyco Int’l Sec. Litig., No. 02-266-PB
  (D.N.H. 2002), a case involving complex allegations of fraud in which she played a leading role
  in achieving a multi-billion dollar settlement, and U.S. ex rel. Cordingley v. Good Shepherd
  Hospice, Mid-America, Inc., No.4:11-cv-1087 (W.D. Mo. 2011), a qui tam action in which she

                                                   8
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 57 of 59 PageID #: 677




  successfully represented the relator. Ms. Smith earned a B.A. and an M.A. in French from Rutgers
  University. Prior to law school, Ms. Smith taught French language and literature, and she also
  taught English in a Parisian suburb. At Cornell Law School, Ms. Smith was on the editorial board
  of the Journal of Law and Public Policy, was an active member of the Moot Court Board, and was
  co-president of Cornell’s Lambda Law Student Association. Ms. Smith is a member of the
  Women’s Bar Association of the State of New York and the Westchester Women’s Bar
  Association.

  BARRY A. WEPRIN is of counsel at Milberg and graduated from Harvard College in 1974. He
  received a J.D. degree from the New York University School of Law in 1978, and a master of
  public affairs from the Woodrow Wilson School of Princeton University in 1978. While in law
  school, Mr. Weprin was notes and comments editor of the New York University Law Review.
  Since joining the firm, Mr. Weprin has specialized in securities and insurance litigation. He has
  served as lead or co-lead counsel in a number of complex securities class action litigations. He was
  one of the principal attorneys in the sales practice litigations against The New York Life Insurance
  Company, The New England Life Insurance Service Company, The Massachusetts Mutual Life
  Insurance Company, The John Hancock Mutual Life Insurance Company, and The Prudential Life
  Insurance Company which recovered billions of dollars for policyholders. Mr. Weprin is a frequent
  lecturer on complex litigation issues. Previously, Mr. Weprin served as law clerk to Judge Charles
  P. Sifton of the United States District Court for the Eastern District of New York and was
  associated with the law firm of Wachtell Lipton Rosen & Katz where he specialized in commercial
  and securities litigation. He also served as general counsel to the New York State Housing Finance
  Agency and the New York State Medical Care Facilities Finance Agency, two agencies that issue
  tax exempt bonds for financing nonprofit medical facilities and qualified housing projects. Mr.
  Weprin is very active in his community of Mamaroneck, New York, having served as a Town
  Councilman and a member of the Zoning Board of Appeals. He is a former President of the
  National Association of Shareholder and Consumer Attorneys (NASCAT) as well as Vice
  President of the Institute for Law and Economic Policy (ILEP). Mr. Weprin is a member of the
  American Bar Association, the Association of the Bar of the City of New York, the New York
  County Lawyers Association, and the New York State Bar Association. Mr. Weprin is admitted to
  practice in New York, the United States District Court for the Southern and Eastern Districts of
  New York, the United States Court of Appeals for the Second Circuit, and the United States
  Supreme Court.

  SANFORD P. DUMAIN is of counsel at Milberg and attended Columbia University where he
  received his B.A. degree in 1978. He graduated cum laude from Benjamin N. Cardozo School of
  Law of Yeshiva University in 1981.Mr. Dumain represents plaintiffs in cases involving securities
  fraud, consumer fraud, insurance fraud, and violations of the antitrust laws. Mr. Dumain was co-
  lead counsel in In re Tyco Int’l Ltd., Sec. Litig. in which $3.2 billion was recovered for investors.
  Mr. Dumain also served as lead counsel in the securities class actions against Nortel and Biovail,
  which are the highest and third highest recoveries ever in cases involving Canadian companies.
  The Nortel settlement was valued at over $1 billion and Biovail settled for over $138 million in
  cash. Mr. Dumain successfully represented the City of San Jose, California against 13 of the City’s
  broker-dealers and its outside accountants in connection with major losses in unauthorized bond
  trading. Mr. Dumain began his career as a law clerk to Judge Warren W. Eginton, United States
  District Court for the District of Connecticut 1981-1982. During the early years of his practice, he

                                                   9
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 58 of 59 PageID #: 678




  also served as an Adjunct Instructor in Legal Writing and Moot Court at Benjamin N. Cardozo
  School of Law.Mr. Dumain has lectured for ALI-CLE concerning accountants’ liability and has
  prosecuted several actions against accounting firms.Judge Janet C. Hall of the District of
  Connecticut made the following comment in In re Fine Host Corp. Securities Litig., No. 97-2619
  (D.Conn.): “The court also finds that the plaintiff class received excellent counseling, particularly
  from the Chair of the Plaintiffs’ Executive Committee, Attorney Dumain.” Mr. Dumain is admitted
  to practice in the State of New York, United States District Court for the Southern, Eastern, and
  Western Districts of New York, District of Colorado, and District of Connecticut, and United
  States Courts of Appeals for the First, Second, Third, Sixth, Seventh, and Eighth Circuits.

  BLAKE HUNTER YAGMAN is an associate at Milberg attorney with a focus on representing
  consumers, investors, and small businesses in antitrust and consumer protection litigation. Mr.
  Yagman’s career in the law began as an undergraduate while at the University of Miami, where he
  worked as a judicial intern to the Honorable Lawrence Schwartz of the Eleventh Judicial Circuit
  Court of the State of Florida. As a student at the University of Miami, Mr. Yagman was formatively
  shaped by his experience as a member of student government; he was a passionate advocate on
  behalf of the school’s mental health programs and was twice elected Senator for his graduating
  class. As a member of the Senate, he passed more bills than any other Senator and Chaired the
  Policy and Finance Committee. As a junior, Mr. Yagman was a nominee for Vice President of the
  student body. Mr. Yagman received a scholarship to attend the Benjamin N. Cardozo School of
  Law and completed his juris doctorate with a concentration in Intellectual Property and Data Law.
  While in law school, he championed the rights of athletes – working on concussion litigation as an
  intern and writing for major publications on sports legal issues from the athlete’s perspective. In
  2017, Mr. Yagman spoke on behalf of collegiate athletes on a sports law symposium panel on
  antitrust issues pertaining to the National Collegiate Athletic Association. As an attorney, prior to
  joining Milberg, Mr. Yagman litigated antitrust, consumer fraud, and securities fraud cases at a
  national plaintiffs’ class action firm based in New York City. With respect to antitrust cases, Mr.
  Yagman has extensive experience in food industry-based antitrust actions; including experience in
  price fixing cases against the tuna industry (In re Packaged Seafood Antitrust Litigation), the egg
  industry (In re Processed Egg Products Antitrust Litigation), and the broiler chicken industry (In
  re Broiler Chicken Antitrust Litigation). With respect to consumer fraud cases, Mr. Yagman has
  experience in technology-focused consumer actions, including working on a case brought on
  behalf of Apple iPhone users (In re Apple Inc. Device Performance Litigation). Mr. Yagman has
  represented plaintiffs in high profile class action litigation during his time at Milberg. Examples
  of plaintiffs he has represented include: consumers in a class action against a sports league for
  refund practices during a pandemic; purchasers of gasoline at retail who allegedly paid artificially
  higher prices as a result of manipulation on the spot market; and investors who paid undisclosed
  hard-to-borrow interest fees to a stock trading platform. In 2020, Mr. Yagman was a guest lecturer
  at Hofstra University’s law school on the topic of Indirect Purchaser Standing in Private Plaintiffs
  Antitrust Class Actions After the Supreme Court’s Decision in Apple v. Pepper. Mr. Yagman is
  admitted to practice in the State of New York. His passion for economic and social justice drives
  his practice. He is a member of the LGBT Bar Association of Greater New York (LeGaL).

  ADAM H. COHEN is an associate at Milberg. His practice focuses on data breach, pharmaceutical
  and consumer protection class actions, as well as false claims act litigation. Mr. Cohen has
  dedicated his entire legal career to protecting consumers. Prior to joining Milberg, Mr. Cohen was

                                                  10
Case 2:21-cv-00678-JS-AYS Document 60-2 Filed 05/27/21 Page 59 of 59 PageID #: 679




  an Enforcement Attorney for the Consumer Financial Protection Bureau (CFPB) where he led
  complex investigations of large banks, financial services companies, and others for violations of
  federal laws and regulations across a wide range of consumer financial products. Mr. Cohen also
  provided expertise to bank examiners during supervisory examinations of banks and financial
  services companies and served on multiple Bureau-wide policy groups. Before working for the
  CFPB, Mr. Cohen served as an Assistant Attorney General for the New York Attorney General’s
  (NYAG) Consumer Frauds and Protection Bureau where he investigated and litigated consumer
  protection actions with a focus on mortgage-related investigations and litigation. The NYAG
  awarded Mr. Cohen the Lefkowitz Memorial Award for Outstanding Service for his work on
  financial services enforcement litigation. Mr. Cohen began his legal career at Mobilization for
  Justice where he launched a pro bono foreclosure defense practice that helped hundreds of families
  remain in their home during the foreclosure crisis. Mr. Cohen graduated from the Sandra Day
  O’Connor College of Law at Arizona State University with Highest Honors for Pro Bono Service
  and obtained his B.A. from New York University magna cum laude. He is admitted to practice in
  New York, the Southern District of New York and the Eastern District of New York

  J. BIRT REYNOLDS is an associate at Milberg and represents whistleblowers who bring claims
  under the federal False Claims Act and its state counter-parts. Since joining the firm’s Qui Tam
  practice group, he has worked on several cases that have brought substantial recoveries to federal
  and state governments. Mr. Reynolds also represents plaintiffs in complex commercial litigation
  involving contractual, tort, and statutory claims. Before joining Milberg, Mr. Reynolds clerked for
  a magistrate judge in the Middle District of Florida, as well as Florida appellate and trial court
  judges. Mr. Reynolds earned his J.D. from Case Western Reserve University School of Law in
  2004. He is admitted to practice in the state courts of Florida and New York, the United States
  District Courts for the Eastern and Southern Districts of New York, the Northern, Middle, and
  Southern Districts of Florida, and the Western District of Michigan.




                                                 11
